Exhibit 10.1

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

PNK (PA), LLC

A Pennsylvania Limited Liability Company

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, OR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS. SUCH INTERESTS MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED
AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS THEY ARE QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND
REGISTRATION IS NOT REQUIRED. ANY TRANSFER OF THE INTERESTS REPRESENTED BY THIS
AGREEMENT IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS, AND CONDITIONS WHICH
ARE SET FORTH HEREIN.



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

PNK (PA), LLC

A PENNSYLVANIA LIMITED LIABILITY COMPANY

This Amended and Restated Limited Liability Company Operating Agreement of PNK
(PA), LLC, a Pennsylvania limited liability company (the “Company”), is made and
entered into effective as of the Effective Date (as hereinafter defined) by and
between Pinnacle Entertainment, Inc., a Delaware corporation (“Pinnacle”), as a
Member, and Robert L. Johnson, an individual (“RLJ”), as a Member, with
reference to the recitals set forth below:

RECITALS

A. On December 23, 2005, Pinnacle caused a Certificate of Organization of the
Company to be filed with the Pennsylvania Department of State;

B. Effective as of December 23, 2005, Pinnacle was admitted as the sole member
of the Company and adopted a Limited Liability Company Operating Agreement of
the Company (as amended or restated prior to the Agreement Effective Date (as
hereinafter defined), the “Original Operating Agreement”);

C. The Company is currently engaged in a competitive process pursuant to which
it seeks to be selected as one of a limited number of parties (the “Designated
Licensees”) that are expected to be selected by or shortly after December 31,
2006 to be issued a license to conduct a gaming business located in or around
Philadelphia County, Pennsylvania;

D. If the Company is selected as one of the Designated Licensees, the Company
intends to carry out the acquisition, development, construction, improvement,
financing, management, and operation of a commercial real estate project, and
all rights and licenses necessary or attendant thereto, for the operation of a
mixed-use gaming casino and entertainment complex to be situated on or about
approximately 33 acres located in what is currently known as the “Fish Town”
area within Philadelphia County, Pennsylvania (including application for, and
exploitation of, a license to operate a gaming facility obtained from all
appropriate regulatory agencies) (the “Project”);

E. In connection with the foregoing, Pinnacle has made certain contributions to
the capital of the Company prior to the Agreement Signature Date (as hereinafter
defined), expects to make additional contributions to the capital of the Company
prior to the Agreement Effective Date, and desires to make additional capital
contributions to the extent provided for herein;

 

- 1 -



--------------------------------------------------------------------------------

F. In connection with the foregoing, RLJ desires to be admitted as a member of
the Company as of the Agreement Effective Date and to make capital contributions
to the extent provided for herein; and

G. Pinnacle and RLJ desire to adopt and approve, effective as of the Agreement
Effective Date, this Amended and Restated Limited Liability Company Operating
Agreement as the operating agreement of the Company (amending, restating, and
superseding the Original Operating Agreement) to establish their rights and
responsibilities and to govern their relationships with respect to the Company.

NOW, THEREFORE, the parties hereby agree as follows:

ARTICLE I

GENERAL PROVISIONS

1.1 Formation of the Company. The Members hereby ratify the filing of that
certain certificate of organization (as amended, the “Certificate”) filed with
the Department of State of the Commonwealth of Pennsylvania on December 23,
2005, for the purpose of forming the Company as a limited liability company
under the Pennsylvania Limited Liability Company Law of 1994, 15 Pa. C.S. §8901,
et seq. (as amended, the “Act”). The Members also hereby ratify the filing of
any amendment or restatement of such certificate of organization filed prior to
the Agreement Effective Date. The rights and liabilities of the Members shall be
determined pursuant to the Act and this Agreement. To the extent that the rights
or obligations of any Member are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Act, control.

1.2 Name of the Company. The name of the Company shall be “PNK (PA), LLC.” The
business and affairs of the Company may be conducted under that name or, upon
compliance with applicable laws, any other name that the Board deems appropriate
or advisable.

1.3 Purpose. The purpose of the Company is: to acquire, develop, construct,
improve, finance, manage, operate, sell, exchange, or otherwise dispose of
commercial real estate, and all rights and licenses necessary or attendant
thereto, for the operation of a mixed-use gaming casino and entertainment
complex to be situated on or about approximately 33 acres located in what is
currently known as the “Fish Town” area within Philadelphia County,
Pennsylvania; to apply for, acquire, invest in and obtain a license to operate a
gaming facility from all appropriate regulatory agencies; to invest in other
entities which acquire, develop, improve, finance, manage, operate, sell,
exchange or otherwise dispose of commercial real estate; to engage in any other
lawful business activities that relate to the acquisition, development,
construction, improvement, finance, management, operation, sale, exchange or
disposition of real estate or interests in real estate; and in furtherance of
those purposes the Company may engage in any lawful business activities, and may
do all things as the Board from time to time may deem necessary or advisable in
connection therewith or as otherwise contemplated by this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

1.4 Fictitious Business Name. The Board is directed and authorized to cause to
be executed, filed, and published with the proper authorities in each
jurisdiction in which the Company conducts business such certificates or
documents as required by the fictitious business statement acts or similar
statutes in effect in each jurisdiction.

1.5 Other Acts/Filings. The Members shall from time to time execute or cause to
be executed all such certificates and other documents and do or cause to be done
all such filings, recordings, publishings, and other acts as the Board may deem
reasonably necessary or appropriate to comply with the requirements of law for
the formation and operation of the Company in all jurisdictions in which the
Company desires to conduct business.

1.6 Principal Place of Business and Office of the Company. The principal place
of business of the Company shall be located at such place or places as the Board
may from time to time designate. The Company may also maintain such other
offices as the Board from time to time deems advisable.

1.7 Registered Office, Registered Agent. The registered office of the Company
required by the Act to be maintained in the Commonwealth of Pennsylvania shall
be 17 North Second Street, Harrisburg, Pennsylvania 17101, or such other office
as the Board may designate from time to time in the manner provided by the Act.
The registered agent of the Company in the Commonwealth of Pennsylvania shall be
the Company itself or such other Person as the Board may designate from time to
time in the manner provided by the Act.

1.8 Term.

(a) The Company shall have perpetual existence.

(b) Notwithstanding the provisions of Section 1.8(a), above, the Company shall
dissolve and its affairs shall be wound up in accordance with the Act upon the
first to occur of the following events:

(i) The affirmative vote of Members whose Participating Percentages, in the
aggregate, equal or exceed seventy-five percent (75%); or

(ii) The date the Company may be otherwise dissolved by operation of law or
judicial decree.

1.9 No State Law Partnership. The Members intend that the Company not be a
partnership (including a limited partnership) or joint venture and no Member be
a partner or joint venturer of any other Member, for any purposes other than
applicable tax laws (as provided in Section 7.8(a)), and this Agreement shall
not be construed to suggest otherwise.

1.10 Conditions Precedent to Effectiveness of Agreement. The effectiveness of
the provisions of this Agreement, other than this Section 1.10, is subject to
the satisfaction, or waiver by each of Pinnacle and RLJ, of each of the
following conditions: (i) RLJ shall have been approved by applicable Gaming
Authorities to own an interest in the Company; and (ii) such approval shall not
have been subject to any terms or conditions that would impose additional
significant licensing fees. Prior to the effectiveness of the other

 

- 3 -



--------------------------------------------------------------------------------

provisions of this Agreement: (A) to the extent reasonably applicable, the
provisions of Article XII are hereby incorporated in and made a part of this
Section 1.10; and (B) upon request of RLJ, Pinnacle shall from time to time make
reasonably available to RLJ information as to the amount of cash (including cash
disbursed by Pinnacle on behalf of the Company) that has been expended to fund,
through a recent practicable date, all of the costs and expenses associated with
the Project.

1.11 RLJ Ownership Structure. The Members acknowledge that it is RLJ’s intention
to arrange, within a reasonably short period following the Agreement Effective
Date, for a number of high-profile individuals to indirectly own limited
minority interests in the Company and to do so by Transferring his Units to an
entity that he would Control, and in which he would own more than fifty percent
(50%) of both the capital interest and profits interest, and to cause such
entity to issue such interests. If, in connection with the process by which the
Company is seeking to be selected as one of the Designated Licensees, either
Member determines that the foregoing manner of effectuating RLJ’s intent would
cause additional licensing fees or additional significant regulatory costs or
delays, the Members agree to cooperate and negotiate in good faith to construct
an alternative means of effectuating business results that, to the maximum
extent practicable, are consistent with such intent.

ARTICLE II

DEFINITIONS

When used in this Agreement, unless the context otherwise requires, the
following capitalized terms shall have the meanings set forth below (all
capitalized terms used in this Agreement that are not defined in this Article II
shall have the meanings set forth elsewhere in this Agreement):

“Accepting Members” shall have the meaning set forth in Section 8.2(a).

“Act” shall have the meaning set forth in Section 1.1.

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Allocation Period, after giving effect to the following adjustments:

(a) Credit to such Capital Account any amounts that such Member is obligated to
restore pursuant to any provision of this Agreement or is deemed to be obligated
to restore pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5);

(b) Credit to such Capital Account the amount of the deductions and losses
referable to any outstanding recourse liabilities of the Company owed to or
guaranteed by such Member (or a related person within the meaning of Regulations
Section 1.752-4(b)) to the extent that no other Member bears any economic risk
of loss and the amount of the deductions and losses referable to such Member’s
share (determined in accordance with the percentage of Units then held by such
Member) of outstanding recourse

 

- 4 -



--------------------------------------------------------------------------------

liabilities owed by the Company to non-Members to the extent that no Member
bears any economic risk of loss; and

(c) Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

“Affiliate” shall mean, when used with reference to a specific Person, any other
Person directly or indirectly Controlling, Controlled by, or under common
Control with such specific Person.

“Agreement” shall mean this Amended and Restated Limited Liability Company
Operating Agreement, as amended, modified, supplemented, and/or restated from
time to time in accordance with the terms hereof.

“Agreement Effective Date” shall mean the earliest date as of which each
condition described in Section 1.10 has been either satisfied or, if not
satisfied, waived by each of Pinnacle and RLJ.

“Agreement Signature Date” shall mean November 13, 2006.

“Allocation Period” shall mean the Company’s fiscal year, which shall be the
calendar year, or any portion of such period for which the Company is required
to allocate Net Profits, Net Losses, or other items of Company income, gain,
loss, or deduction pursuant hereto.

“Annual Operating Plan” shall mean the annual operating plan of the Company,
including an annual budget for operations, maintenance, capital expenditures, or
other items.

“Applicable Percentage” shall have the meaning set forth in Section 8.2(a).

“Arbitration Notice” shall have the meaning set forth in Section 12.13(a).

“Available Cash” shall mean all cash and cash equivalents of the Company on hand
from time to time (including without limitation bank and deposit accounts and
short-term cash investments), excluding any portion thereof, as reasonably
determined by the Board in accordance with this Agreement, necessary to pay
expenses or liabilities or establish reserves for purposes of operating,
developing, or maintaining the Company and its business. To the extent such
purposes are addressed in the Company’s Project Development Plan or Annual
Operating Plan, such determination of the Board shall be made in a manner
consistent therewith.

“Bankruptcy” shall mean, with respect to any Person, if such Person:

(i) Makes an assignment for the benefit of creditors;

 

- 5 -



--------------------------------------------------------------------------------

(ii) Files a voluntary petition in bankruptcy;

(iii) Is adjudged a bankrupt or insolvent, or has entered against such Person an
order for relief, in any bankruptcy or insolvency proceeding;

(iv) Files a petition or answer seeking for such Person any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any statute, regulation, or other law;

(v) Files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person in any proceeding
of this nature;

(vi) Seeks, consents to, or acquiesces in appointment of a trustee, receiver, or
liquidator of the such Person or of all or any substantial part of such Person’s
properties; or

(vii) Has filed against such Person an involuntary petition in bankruptcy which
petition is not dismissed within a period of 180 days.

“Bankruptcy Option” shall have the meaning set forth in Section 8.3(a).

“Bankrupt Member” shall have the meaning set forth in Section 8.3(a).

“Board” shall have the meaning set forth in Section 5.1(a).

“Capital Account” shall mean with respect to any Member the capital account that
the Company establishes and maintains for such Member pursuant to Section 3.6.

“Capital Contribution” shall mean a contribution in cash or property to the
capital of the Company (and if required by the context of this Agreement,
“Capital Contribution” shall also refer to the total amount of cash and the fair
market value of property so contributed).

“Capital Need” shall mean, as of any date, the amount of cash that the Company
needs to fund any purchase or other expenditure to be made by the Company.

“Catch-Up Default” shall have the meaning set forth in Section 3.3(b).

“Certificate” shall have the meaning set forth in Section 1.1.

“Change of Control” shall mean, with respect to any Member that is an entity,
that such Member has ceased to be Controlled, directly or indirectly, by the
Person or Persons who Controlled it when it became a Member; provided, however,
that changes in ownership or Control of stock or securities issued by Pinnacle
(or issued by any publicly traded entity that Controls Units, or Controls a
transferee of Units, formerly held by Pinnacle), or a merger, consolidation, or
dissolution of Pinnacle (or of any publicly traded entity that Controls Units,
or Controls a transferee of Units, formerly held by Pinnacle) with or into
another Person or the sale of substantially all of the assets of Pinnacle (or of
any publicly

 

- 6 -



--------------------------------------------------------------------------------

traded entity that Controls Units, or Controls a transferee of Units, formerly
held by Pinnacle), shall not be considered as causing a Change of Control of
Pinnacle (or of such publicly traded entity) or of any transferee of Units
formerly held by Pinnacle.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“Company Minimum Gain” has the meaning ascribed to the term “Partnership Minimum
Gain” in Regulations Section 1.704-2(d).

“Company Property” shall refer to real or personal property, or any interest
therein, acquired directly or indirectly by the Company or produced by or
inuring to the Company (e.g., intangible property), whether owned, leased, or
licensed.

“Control” shall mean, as used with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise. The terms “Controlling”, “Controlled
by”, “under common Control with” and the like shall have meanings correlative to
the foregoing. As used with respect to any interest in an entity, “Control” (and
like terms) shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of any voting or other management rights
associated with such interest, whether through the ownership of such interest or
by contract or otherwise.

“Deemed Equity Value” shall mean, with respect to any Required Amount, the sum
of (i) the Initial Net Value and (ii) the aggregate amount of cash contributed
pursuant to Sections 3.2(a), 3.3, and 3.4.

“Deemed Required Amount” shall have the meaning set forth in Section 3.4(b)(iv).

“Defaulting Partner” shall have the meaning set forth in Section 3.4(b).

“Designated Licensees” shall have the meaning set forth in the recitals of this
Agreement.

“Effective Date” shall mean: (i) with respect to Section 1.10, the Agreement
Signature Date; and (ii) with respect to all of the other provisions of this
Agreement, the Agreement Effective Date.

“Financing Amount” shall mean an amount equal to the aggregate amount, not to
exceed fifty-five million dollars ($55,000,000.00), that in the reasonable
discretion of Pinnacle is required to obtain the Project Financing on
cost-effective terms.

“Gaming Authority” shall mean those federal, state and local governmental,
regulatory and administrative authorities, agencies, boards and officials
responsible for or involved in the regulation of gaming or gaming activities in
any jurisdiction.

 

- 7 -



--------------------------------------------------------------------------------

“Gaming Laws” shall mean those laws pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming within any
jurisdiction.

“Gaming Licenses” shall mean all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises and entitlements issued by
any Gaming Authority necessary for or relating to the conduct of activities
under the Gaming Laws.

“Gaming Problem” shall mean any circumstances that cause any member, manager,
director, officer, or employee of the Company or any Member, or any Affiliate of
any such Person, to be deemed likely, in the reasonable discretion of the Board,
based on verifiable information or information received from any Gaming
Authority or otherwise, to preclude or materially delay, impede or impair the
ability of the Company, any subsidiary of the Company, Pinnacle, or any
Affiliate of Pinnacle to obtain or retain any Gaming Licenses, or that may
result in the imposition of materially burdensome terms and conditions on any
such Gaming License.

“Independent Qualified Appraiser” shall mean an independent outside qualified
appraiser appointed by the Board to determine the fair market value of certain
Units or an interest in the Company, or the Company itself, in all cases
considering the Company as a going concern, without regard to any discount for
lack of control or lack of marketability. Any determination by an Independent
Qualified Appraiser regarding the fair market value of the Company or an
interest shall be binding upon all parties.

“Indirect Transfer Interest” shall have the meaning set forth in Section 8.6(b).

“Initial Net Value” shall have the meaning set forth in Section 3.1.

“Member” shall mean each Person identified in the introductory paragraph of this
Agreement as well as any Person who may hereafter be admitted as a Member as
provided in accordance with this Agreement (so long as such Person holds a
membership interest in the Company).

“Member Nonrecourse Debt” has the meaning ascribed to the term “Partner
Nonrecourse Debt” in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” shall mean an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” shall mean items of Company loss, deduction, or
Code Section 705(a)(2)(B) expenditures that are attributable to Member
Nonrecourse Debt or to other liabilities of the Company owed to or guaranteed by
a Member (or a related person within the meaning of Regulations
Section 1.752-4(b)) to the extent that no other Member bears the economic risk
of loss.

“Net Profits” and “Net Losses” shall mean, for each Allocation Period, an amount
equal to the Company’s taxable income or loss for such Allocation Period,
determined in

 

- 8 -



--------------------------------------------------------------------------------

accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition shall be added to such taxable income or loss;

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Profits or Net Losses pursuant to this definition shall be subtracted from
such taxable income or loss;

(c) In the event the book value of any Company asset is adjusted as a result of
the application of Regulations Section 1.704-1(b)(2)(iv)(e) or Regulations
Section 1.704-1(b)(2)(iv)(f), the amount of such adjustment shall be taken into
account as gain or loss from the disposition of such asset for purposes of
computing Net Profits or Net Losses;

(d) Gain or loss resulting from any disposition of Company Property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the book value of the property disposed of,
notwithstanding that the adjusted tax basis of such Company Property differs
from its book value;

(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account book depreciation, amortization and other cost
recovery deductions for such Allocation Period, computed in accordance with
Regulations Section 1.704-1(b)(2)(iv)(g); and

(g) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 6.3 or 6.4 hereof shall not be taken
into account in computing Net Profits or Net Losses (the amounts of the items of
Company income, gain, loss, or deduction available to be specially allocated
pursuant to any provision of this Agreement shall be determined by applying
rules analogous to those set forth in the preceding subsections of this
definition).

The foregoing definition of Net Profits and Net Losses is intended to comply
with the provisions of Regulations Section 1.704-1(b) and shall be interpreted
consistently therewith. In the event the Board determines that it is prudent to
modify the manner in which Net Profits and Net Losses are computed in order to
comply with such Regulations, the Board may make such modification.

“1933 Act” shall mean the Securities Act of 1933, as amended.

“Non-Exercise Notice” shall have the meaning set forth in Section 8.3(a).

 

- 9 -



--------------------------------------------------------------------------------

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).

“Notice of Offer” shall have the meaning set forth in Section 8.2(a).

“Offered Units” shall have the meaning set forth in Section 8.2(a).

“Offeror” shall have the meaning set forth in Section 8.2(a).

“Original Operating Agreement” shall have the meaning set forth in the recitals
of this Agreement.

“Participating Percentage” shall mean, with respect to any Member, a percentage
(as may change from time to time) determined by dividing the number of Units
held by any such Member by the aggregate number of Units held by all Members.
Participating Percentages shall be amended from time to time to reflect changes
in the number of issued and outstanding Units.

“Permitted Transferee” shall mean:

(a) With respect to any Member proposing to Transfer any Units: (i) any other
Member; (ii) any other Person directly or indirectly Controlling, Controlled by,
or under common Control with the Member proposing to Transfer Units; (iii) if
the Member proposing to Transfer Units is Pinnacle (or is any publicly traded
entity proposing to Transfer Units formerly held by Pinnacle), then any other
Person to which Pinnacle (or such publicly traded entity) proposes to Transfer
Units in connection with a merger, consolidation, or dissolution of Pinnacle (or
of such publicly traded entity) with or into such other Person or a sale of
substantially all of the assets of Pinnacle (or of such publicly traded entity)
to such other Person; or (iv) if the Member proposing to Transfer Units is
Pinnacle, then any other Person to which Pinnacle proposes to Transfer no more
than fifty percent (50%) of its Units at any time within eighteen (18) months
after the Agreement Effective Date. With respect to any proposed Transfer, if
more than one of the foregoing clauses (i), (ii), (iii), or (iv) could apply,
then the Permitted Transferees shall include all of the Persons described in all
such clauses.

(b) With respect to any Upstream Transferor proposing to Transfer or issue any
Upstream Ownership Interest: (i) if such Upstream Ownership Interest is with
respect to Pinnacle (or with respect to any publicly traded entity that Controls
Units formerly held by Pinnacle) as a Member, then any Person; (ii) if such
Upstream Ownership Interest is with respect to a transferee of Units formerly
held by Pinnacle, then any Person so long as such Transfer or issuance does not
cause a Change of Control of such transferee; and (iii) if such Upstream
Ownership Interest is with respect to a transferee of Units formerly held by
RLJ, then any Person so long as, after such Transfer or issuance, RLJ continues
to Control such transferee and to own more than fifty percent (50%) of both the
capital interest and profits interest in such transferee. With respect to any
proposed Transfer or issuance, if more than

 

- 10 -



--------------------------------------------------------------------------------

one of the foregoing clauses (i), (ii), or (iii) could apply, then the Permitted
Transferees shall include all of the Persons described in all such clauses.

“Person” shall mean a natural person, corporation, partnership, joint venture,
trust, estate, unincorporated association, limited liability company, limited
liability partnership (registered or otherwise), or any other juridical entity.

“Pinnacle” shall have the meaning set forth in the introductory paragraph of
this Agreement.

“Pinnacle Compliance Program” shall mean the compliance program that Pinnacle
maintains for purposes of complying with gaming and related regulatory matters.
Under the Pinnacle Compliance Program, each current or prospective Member and
its current or prospective Affiliates, owners, directors, managers, officers,
employees, and agents shall be required to timely provide Pinnacle with all
information reasonably requested by Pinnacle, including information with respect
to any such Person’s financial condition, litigation, or criminal proceedings in
which they are or may be involved, if any, and shall provide such consents and
waivers as are reasonably required to permit an investigation of such Person (in
each case as reasonably required by Pinnacle in order for Pinnacle to determine
that such requested information does not disclose any fact which might adversely
affect, in any manner, any Gaming License held by, or pending gaming
applications filed by, Pinnacle or any of its Affiliates, or the current stature
of Pinnacle, or its Affiliates with any Gaming Authority). In the event that any
such Person refuses to cooperate in complying with the investigation
contemplated by the Pinnacle Compliance Program, such refusal shall be treated
as a Gaming Problem.

“Prime Rate” shall mean the per annum rate of interest announced by Bank of
America as its prime commercial lending rate, or if it no longer announces such
a rate, then the average such rate in effect for major banks as published in the
Wall Street Journal.

“Project” shall have the meaning set forth in the recitals of this Agreement.

“Project Development Plan” shall mean the budget and timeline for construction
and commencement of operations of the minimum facility described on Schedule 2-1
attached hereto, a pre-opening plan and budget for the Project, and
contingencies for cost overruns and additional expenditures of the Project.

“Project Financing” shall mean the construction financing and the permanent
financing for the Project.

“Project Management Agreement” shall have the meaning set forth in
Section 5.8(a).

“Consulting Agreement” shall have the meaning set forth in Section 5.8(b).

“Proposed Transferor” shall have the meaning set forth in Section 8.2(a).

“Purchasing Members” shall have the meaning set forth in Section 8.3(b).

 

- 11 -



--------------------------------------------------------------------------------

“Refusal Period” shall have the meaning set forth in Section 8.2(a).

“Regulations” shall mean the temporary and final regulations promulgated under
the Code in effect as of the Agreement Effective Date and the corresponding
sections of any regulations subsequently issued that amend or supersede such
regulations.

“Regulatory Allocations” shall have the meaning set forth in Section 6.4.

“Related Parties” shall have the meaning set forth in Section 9.1.

“Representatives” shall mean, with respect to any Person, the officers,
directors, agents, shareholders, members, managers, partners, and Affiliates of
such Person, and the officers, directors, agents, shareholders, members,
managers, and partners of such Person’s Affiliates.

“Required Amount” shall have the meaning set forth in Section 3.4(b).

“RLJ” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“RLJ Entity” shall have the meaning set forth in Section 12.14(d)(ii).

“Transfer” shall mean any disposition, whether voluntary or involuntary, and
whether or not for value, and includes sales, exchanges (including exchanges
pursuant to a plan of merger or consolidation, regardless of whether new
certificates of membership interest are issued), gifts, pledges, and
hypothecations, passage by intestate succession or bequest, vesting of title in
a trustee, receiver, conservator, or otherwise in connection with any
insolvency, guardianship, or conservatorship proceeding, subjection to judgment
lien, and dispositions pursuant to any separation agreement, judicial decree, or
judgment entered in connection with any domestic relations proceeding; provided,
however, that: (A) a pledge, hypothecation, or other encumbrance by Pinnacle of
any or all of its Units or membership interest in the Company, or by any
Upstream Transferor of any or all of an Upstream Ownership Interest with respect
to a transferee of Units formerly held by Pinnacle, (i) shall not be considered
a Transfer at the time of the encumbrance, if such encumbrance occurs under a
credit arrangement pursuant to which Pinnacle, or such Upstream Transferor, also
encumbers substantial other assets, and (ii) in the event of such an
encumbrance, shall not be considered a Transfer until such time as any pledgee
or lien holder enforces its rights against such Units or membership interest, or
such Upstream Ownership Interest, by sale thereof; and (B) a pledge,
hypothecation, or other encumbrance by RLJ of any or all of his Units or
membership interest in the Company, or by RLJ of any or all of an Upstream
Ownership Interest with respect to a transferee of Units formerly held by RLJ,
(i) shall not be considered a Transfer at the time of the encumbrance, if such
encumbrance is recourse to RLJ (or to an entity which RLJ Controls, in which he
owns more than fifty percent (50%) of both the capital interest and profits
interest, and which has substantial other assets in addition to such Units,
membership interest, or Upstream Ownership Interest), and (ii) in the event of
such an encumbrance, shall not be considered a Transfer until such time as any
pledgee or lien holder enforces its rights against such Units or membership
interest, or such Upstream Ownership Interest, by sale thereof. Without

 

- 12 -



--------------------------------------------------------------------------------

limiting the generality of the foregoing, the Members specifically acknowledge
that all of Pinnacle’s Units or membership interest in the Company were so
pledged, hypothecated, or otherwise encumbered as of the Agreement Signature
Date (and are expected to continue to be so pledged, hypothecated, or otherwise
encumbered as of the Agreement Effective Date) and that any additional Units or
membership interest that Pinnacle receives in the Company may also be so
pledged, hypothecated, or otherwise encumbered, and the Members specifically
consent to, approve, and otherwise authorize such encumbrances, subject only to
Section 8.4(a), and shall cause the Company to take any or all actions that may
be required from time to time in connection therewith. For purposes of this
Agreement, “Transfer” may also be used as a verb, in any tense, with meanings
correlative to the foregoing.

“Units” shall mean the units into which each Member’s membership interest in the
Company is divided and which entitle such Member to certain rights (which may be
different from the rights of any other Member) as set forth in this Agreement.
The total number of Units held by each Member from time to time is set forth on
Schedule A attached hereto.

“Unsuitable Person” shall mean any Person (i) who is denied a Gaming License by
any Gaming Authority, (ii) who is disqualified from eligibility for a Gaming
License, (iii) who is determined by a Gaming Authority to be unsuitable (A) to
own or control a membership interest in the Company or (B) to be connected or
affiliated with a Person engaged in gaming activities in any jurisdiction, or
(iv) whose continued involvement in the business of the Company as a direct or
indirect member, manager, officer, employee or otherwise has caused or may cause
a Gaming Problem.

“Upstream Ownership Interest” shall have the meaning set forth in
Section 8.6(a).

“Upstream Transferor” shall have the meaning set forth in Section 8.6(b).

ARTICLE III

CAPITAL CONTRIBUTIONS, LOANS, AND UNITS

3.1 Initial Property. The Members agree that the aggregate net fair market value
of the Company (i.e., the aggregate gross fair market value of the Company’s
assets minus the aggregate amount, or absolute value, of its liabilities)
immediately prior to the Agreement Effective Date was the amount set forth on
Schedule 3.1 attached hereto (the “Initial Net Value”).

3.2 Certain Additional Capital Contributions or Loans from Pinnacle.

(a) If the Agreement Effective Date occurs prior to the selection of the
Designated Licensees, Pinnacle shall contribute to the capital of the Company
cash (including cash disbursed by Pinnacle on behalf of the Company) in an
amount sufficient to fund, for the period prior to such selection, all of the
costs and expenses of the Company associated with its seeking to become one of
the Designated Licensees; provided, however, that each Member or prospective
member shall be responsible for all of the costs and expenses (including related
investigative fees and costs) associated with any application

 

- 13 -



--------------------------------------------------------------------------------

that, as part of the process by which the Designated Licensees are being
selected, may be required to be submitted by it in its capacity as a Member or
prospective member.

(b) If the Company is selected as one of the Designated Licensees prior to the
Agreement Effective Date, Pinnacle shall contribute to the capital of the
Company cash (including cash disbursed by Pinnacle on behalf of the Company) in
an amount sufficient to fund, if necessary, sixty-six and two-thirds percent
(66-2/3%) of the payment of the initial licensing fee and the cost of acquiring
certain real property for the Project. In that event Pinnacle shall also loan to
the Company, an amount sufficient to fund, if necessary, thirty-three and
one-third percent (33-1/3%) of the payment of the initial licensing fee and the
cost of acquiring certain real property for the Project, which loan shall be
repaid to Pinnacle from the cash contributed pursuant to Section 3.3 with
interest, compounded annually, at a rate per annum equal to the effective rate
of interest charged Pinnacle, for the period any such loan advance is
outstanding, under that certain Second Amended and Restated Credit Agreement,
dated as of December 14, 2005, among Pinnacle, as borrower, certain lenders
parties thereto, certain subsidiaries of Pinnacle, as guarantors, and Lehman
Commercial Paper Inc., as administrative agent (such interest shall accrue from
the first date as of which any such loan advance is outstanding and shall accrue
on the amount of such loan advance from time to time) (the agreement to pay
interest hereunder on any loan advance is expressly limited so that in no
contingency or event whatsoever shall the amount paid or agreed to be paid to
Pinnacle exceed the highest lawful rate under applicable usury laws).

3.3 Catch-Up Capital Contributions.

(a) No later than three (3) business days following the later of the Agreement
Effective Date or the selection of the Company as one of the Designated
Licensees, RLJ shall contribute to the capital of the Company cash in an amount
equal to fifty percent (50%) of the sum of (i) the Initial Net Value, plus
(ii) the aggregate amount of cash contributed by Pinnacle pursuant to
Section 3.2(a).

(b) If there is a failure by RLJ to timely contribute the amount required by
Section 3.3(a) (a “Catch-Up Default”), then notwithstanding anything to the
contrary expressed or implied in this Agreement, at Pinnacle’s election, all of
the following shall automatically occur (unless RLJ has made the required
contribution and otherwise cured any other default no later than three (3) days
after the date Pinnacle furnishes notice to RLJ of Pinnacle’s intention to elect
that all of the following occur): (i) RLJ shall cease to be a Member; (ii) RLJ’s
Units shall be cancelled; (iii) the directors appointed by RLJ shall cease to be
directors; (iv) RLJ shall cease to be a party to this Agreement; (v) the
Consulting Agreement shall terminate; and (vi) neither RLJ nor any of his
Affiliates shall have any further right or interest in, against or with respect
to the Company under the Certificate, this Agreement, or otherwise. The
provisions of this Section 3.3(b) governing the termination of rights and
interests of RLJ and his Affiliates against or with respect to the Company
constitute an agreement by the Members to readjust their respective rights under
this Agreement and otherwise with respect to the Company, including as to
membership and management, in light of the likelihood that the Company could
have difficulty in raising outside funds at a time when such funds may be
required and in light of the impossibility of ascertaining the actual cost,
damage, and inconvenience sustained by Pinnacle or other Members from having to
find alternative financing for RLJ’s share of a contribution

 

- 14 -



--------------------------------------------------------------------------------

hereunder. It is the Members’ intention that the provisions of this
Section 3.3(b) constitute merely a readjustment of their respective rights under
this Agreement and a reallocation of membership and management rights among the
Members following a capital call and not a penalty, a forfeiture, or a provision
regarding liquidated damages for a Catch-Up Default.

3.4 Additional Capital Contributions.

(a) In addition to the Capital Contributions required under Sections 3.2 and
3.3, the Members agree to make Capital Contributions, at the times and in the
manner provided for in this Section 3.4, in cash in an aggregate amount (i.e.,
in the aggregate for all Members) not to exceed:

(i) eighty million dollars ($80,000,000.00) plus the Financing Amount; minus

(ii) the sum of (x) the Initial Net Value, and (y) the aggregate amount of cash
contributed pursuant to Sections 3.2(a) and 3.3.

(b) Subject to the limitations set forth in Section 3.4(a), to the extent
consistent with the Project Development Plan, the Board shall, from time to
time, have the Company satisfy a Capital Need pursuant to this Section 3.4(b).
To do so, the Board shall, upon the terms and subject to the conditions below,
require each Member to make a Capital Contribution to the Company on a pro rata
basis (in accordance with the respective number of Units then held by such
Member) sufficient to satisfy such Capital Need (the aggregate Capital
Contributions required to satisfy such a Capital Need are hereinafter referred
to as the “Required Amount”). Upon the Board’s determination of such a Capital
Need, the Board shall give notice to each Member stating (i) that the Board has
determined that Capital Contributions equal to the Required Amount are needed by
the Company, (ii) that the Board has confirmed that Pinnacle has funds available
to contribute its pro rata share of the Required Amount (determined in
accordance with the respective number of Units then held by Pinnacle), (iii) the
date (no sooner than seven (7) days after the date such notice is furnished) by
which each of the Members is required to contribute to the Company its pro rata
share of the Required Amount (determined in accordance with the respective
number of Units then held by such Member), and (iv) the Deemed Equity Value. If
Pinnacle has, but the other Member (the “Defaulting Member”) has not, timely
contributed its pro rata share of the Required Amount (determined in accordance
with the respective number of Units then held by it), then Pinnacle shall have
the right (unless the Defaulting Member has made the required contribution and
otherwise cured any other default no later than seven (7) days after the date
Pinnacle furnishes notice to the Defaulting Member of Pinnacle’s intention to
exercise such right) to require the Board:

(i) to return the amount of Pinnacle’s contribution (in which case such
contribution shall be treated for purposes of this Agreement as if it had never
been made); or

(ii) to permit Pinnacle to withdraw the amount of Pinnacle’s contribution (in
which case such contribution shall be treated for purposes of this Agreement as
if it had never been made) and to permit Pinnacle to advance part or all of the
Required Amount to the Company as a loan advance, which (A) shall be secured by
all then-existing

 

- 15 -



--------------------------------------------------------------------------------

and after acquired Company Property (the Board is hereby authorized to cause to
be executed, in the name of and on behalf of the Company, appropriate documents
providing for and perfecting such security interests), (B) shall be repaid from
the first amounts available for distribution by the Company with interest,
compounded annually, at a rate per annum equal to the Prime Rate (as of the time
the loan advance is made) plus 400 basis points (the agreement to pay interest
hereunder on any loan advance is expressly limited so that in no contingency or
event whatsoever shall the amount paid or agreed to be paid to Pinnacle exceed
the highest lawful rate under applicable usury laws), and (C) shall be
convertible, in whole or in part, at any time or from time to time, into an
additional membership interest in the Company at the election of Pinnacle, in
which event the Company shall either issue an additional number of Units to
Pinnacle, cancel a number of Units previously issued to the Defaulting Member,
or use any combination of issuance and cancellation as determined by the Board,
so that immediately following such adjustments the percentage of Units held by
the Defaulting Member is decreased, and the percentage of Units held by Pinnacle
is increased, on the same terms as would have applied had Pinnacle, instead of
exercising its right under this Section 3.4(b)(ii), exercised its right under
Section 3.4(b)(iii) (except that for purposes of applying such terms, the
Required Amount shall be deemed to be equal to the aggregate amount of principal
and interest being converted); or

(iii) not to return the amount of Pinnacle’s contribution, and to permit
Pinnacle to contribute, in addition, an amount equal to the Defaulting Member’s
pro rata share of the Required Amount, in which event the Company shall either
issue an additional number of Units to Pinnacle, cancel a number of Units
previously issued to the Defaulting Member, or use any combination of issuance
and cancellation as determined by the Board, so that immediately following such
adjustments the percentage of Units held by the Defaulting Member is decreased,
and the percentage of Units held by Pinnacle is increased, by a number of
percentage points equal to one hundred twenty (120) multiplied by a fraction,
the numerator of which is the Defaulting Member’s pro rata share of the Required
Amount and the denominator of which is the sum of the Deemed Equity Value and
the Required Amount (for an example of the application of the foregoing formula,
see Section 3.4(c)(i)); or

(iv) not to return the amount of Pinnacle’s contribution, and to permit Pinnacle
not to contribute any additional amount, in which event (i) the Required Amount
shall be deemed to have been reduced to the aggregate amount contributed by
Pinnacle (the “Deemed Required Amount”), (ii) Pinnacle shall be treated as
having contributed not only its pro rata share of the Deemed Required Amount but
also an additional amount equal to the Defaulting Member’s pro rata share of the
Deemed Required Amount, and (iii) the Company shall either issue an additional
number of Units to Pinnacle, cancel a number of Units previously issued to the
Defaulting Member, or use any combination of issuance and cancellation as
determined by the Board, so that immediately following such adjustments the
percentage of Units held by the Defaulting Member is decreased, and the
percentage of Units held by Pinnacle is increased by a number of percentage
points equal to one hundred twenty (120) multiplied by a fraction, the numerator
of which is the Defaulting Member’s pro rata share of the Deemed Required Amount
and the denominator of which is the sum of the Deemed Equity Value and the
Deemed Required Amount (for an example of the application of the foregoing
formula, see Section 3.4(c)(ii)).

 

- 16 -



--------------------------------------------------------------------------------

In addition to the effects resulting from Pinnacle’s exercise of any of the
rights set forth in the foregoing (i), (ii), (iii), or (iv), and notwithstanding
anything to the contrary expressed or implied in this Agreement, unless the
Defaulting Member has made the required contribution and otherwise cured any
other default no later than seven (7) days after the date Pinnacle furnishes
notice to the Defaulting Member of Pinnacle’s intention to exercise any of the
foregoing rights, the Defaulting Member shall cease to have any right to
designate any member of the Board, the directors appointed by the Defaulting
Member shall automatically cease to be directors, and thereafter any action or
decision requiring authorization of the Board shall be taken or made upon
approval of a majority of the directors appointed by Pinnacle.

(c) Following are examples (in which percentages have been rounded for ease of
presentation) of the application of the formulas set forth in Sections
3.4(b)(iii) and 3.4(b)(iv). Assume that the Company has two Members – X and Y –
who initially hold 667 and 333 Units, respectively. As contemplated by
Section 3.4(b), the Board, after confirming that X has funds available to
contribute its pro rata share, gives notice to Y that additional Capital
Contributions in the Required Amount of $10 million are needed by the Company.
That notice also specifies that the Deemed Equity Value is $90 million. X
contributes its pro rata share of $6.67 million, but Y is a Defaulting Member.

(i) Assume that X exercises its right under Section 3.4(b)(iii) to contribute an
additional $3.33 million – an amount equal to Y’s pro rata share of the Required
Amount. In connection therewith, the Board causes the Company to issue Units,
cancel Units, or both, such that, immediately following such adjustments, the
percentage of Units held by Y is decreased to 29.3% (33.3% minus a number of
percentage points equal to 120 multiplied by a fraction, the numerator of which
is $3.33 million and the denominator of which is $100 million), and the
percentage of Units held by X is increased to 70.7%.

(ii) Assume instead that X exercises its right under Section 3.4(b)(iv), in
which event the Deemed Required Amount is $6.67 million, and X is treated as
having contributed not only its pro rata share of the Deemed Required Amount but
also an additional amount equal to $2.22 million – an amount equal to Y’s pro
rata share of the Deemed Required Amount. In connection therewith, the Board
causes the Company to issue Units, cancel Units, or both, such that, immediately
following such adjustments, the percentage of Units held by Y is decreased to
30.5% (33.3% minus a number of percentage points equal to 120 multiplied by a
fraction, the numerator of which is $2.22 million and the denominator of which
is $96.67 million), and the percentage of Units held by X is increased to 69.5%.

(d) The provisions of Section 3.4(b) governing the redetermination of the
percentage of Units held by the Members and the effect on the rights of the
Defaulting Member constitute an agreement by the Members to readjust their
respective rights under this Agreement, including as to allocations,
distributions, and management, in light of the likelihood that the Company could
have difficulty in raising outside funds at a time when they may be required and
in light of the impossibility of ascertaining the actual cost, damage, and
inconvenience sustained by Pinnacle or other Members from having to pay the
Defaulting Member’s share of a contribution hereunder. It is the Members’
intention that the provisions of Section 3.4(b) constitute merely a readjustment
of their respective rights under

 

- 17 -



--------------------------------------------------------------------------------

this Agreement and a reallocation of profits, losses, distributions, and
management rights among the Members following a capital call for additional
funds and not a penalty, a forfeiture, or a provision regarding liquidated
damages for the Defaulting Member’s failure to contribute its share of a
Required Amount. Pinnacle’s exercise of its rights under this Section 3.4 shall
not preclude it from exercising any other rights or remedies available to it or
the Company under this Agreement, at law, in equity, or otherwise.

3.5 Other Capital Contributions. No Member shall be required to make any
additional Capital Contribution other than as provided in Sections 3.2, 3.3, and
3.4.

3.6 Capital Accounts. The Company shall establish an individual Capital Account
for each Member. The Company shall determine and maintain each Capital Account
in accordance with Regulations Section 1.704-1(b)(2)(iv) and, in pursuance
thereof, the following provisions shall apply:

(a) To each Member’s Capital Account there shall be credited such Member’s
Capital Contributions, such Member’s allocated share of Net Profits and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.3 or 6.4 hereof, and the amount of any Company liabilities assumed by
such Member or which are secured by any property distributed to such Member;

(b) To each Member’s Capital Account there shall be debited the amount of cash
and the fair market value of any property distributed to such Member pursuant to
any provision of this Agreement, such Member’s allocated share of Net Losses and
any items in the nature of expenses or losses that are specially allocated
pursuant to Section 6.3 or 6.4 hereof, and the amount of any liabilities of such
Member assumed by the Company or which are secured by any property contributed
by such Member to the Company;

(c) In the event all or a portion of a membership interest in the Company is
transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
transferred membership interest; and

(d) In determining the amount of any liability for purposes of Sections 3.6(a)
and 3.6(b) hereof, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Board determines that it is prudent to
modify the manner in which the Capital Accounts, or any debits or credits
thereto, are computed in order to comply with such Regulations, the Board may
make such modification.

Each Member’s initial Capital Account balance (as of the beginning of the day on
the Agreement Effective Date) is set forth on Schedule A attached hereto.

 

- 18 -



--------------------------------------------------------------------------------

3.7 No Withdrawal. No Member shall have the right to withdraw such Member’s
Capital Contributions or to demand and receive property of the Company or any
distribution in return for such Member’s Capital Contributions, except as may be
specifically provided in this Agreement or required by law.

3.8 No Interest. No Member shall be entitled to receive any interest on such
Member’s Capital Contributions.

3.9 Units. As of the Agreement Effective Date, the number of outstanding Units
held by each Member is as set forth on Schedule A attached hereto. The Company
may subdivide (by any split, distribution, reclassification, recapitalization,
or otherwise) or combine (by reverse split, reclassification, recapitalization,
or otherwise) the outstanding Units in any manner that the Board deems
appropriate or advisable, and the Board is authorized to take any action
necessary, desirable, or convenient to effectuate the foregoing.

3.10 Certificates. The Board may provide that certain Units or membership
interests are to be evidenced by certificates of interest executed by any
directors or officers of the Company in such form, and containing such legends,
as the Board may approve. If the Board determines it to be necessary or
advisable, the Units or membership interests in the Company may be deemed
certificated securities governed by Article 8 of the Uniform Commercial Code as
in effect in Pennsylvania and in each other applicable jurisdiction in the
United States of America, and any certificates issued to evidence the Units or
membership interests shall bear a legend to that effect.

ARTICLE IV

MEMBERS

4.1 Limited Liability. Except as required under the Act or as expressly set
forth in this Agreement, no Member shall be personally liable for any debt,
obligation, or liability of the Company, whether that debt, obligation, or
liability arises in contract, tort, or otherwise.

4.2 Admission of Members. As of the Agreement Effective Date, the Members are as
set forth on Schedule A attached hereto. Except as set forth in Article VIII, no
Person shall be admitted as an additional Member unless approved by the Board as
provided in Section 5.2(j). No Person shall be admitted as an additional Member
until such additional Member has made any required Capital Contribution and has
become a party to this Agreement. The Members acknowledge that the admission of
such additional Members may dilute the interests of the Members. Substitute
Members may be admitted only in accordance with Article VIII. Notwithstanding
anything to the contrary expressed or implied in this Agreement, no Person may
be admitted as a Member other than in compliance with applicable Gaming Laws.

4.3 Meetings of Members.

(a) No annual or regular meetings of the Members as such shall be required; if
convened, however, meetings of the Members may be held at such date, time, and
place as the Board may fix from time to time. At any meeting of the Members, an

 

- 19 -



--------------------------------------------------------------------------------

individual appointed by the Board shall preside at the meeting and shall appoint
another individual to act as secretary of the meeting. The secretary of the
meeting shall prepare written minutes of the meeting, which shall be maintained
in the books and records of the Company.

(b) A meeting of the Members for the purpose of addressing any matter on which
the consent or approval of the Members is required or permitted under this
Agreement may be called at any time by the Board.

(c) Notice of any meeting of the Members shall be sent or otherwise given by the
Board to the Members in accordance with this Agreement not less than ten
(10) nor more than sixty (60) days before the date of the meeting. The notice
shall specify the place, date, and hour of the meeting and the general nature of
the business to be transacted. Except as the Board may otherwise determine, no
business other than that described in the notice may be transacted at the
meeting.

(d) Attendance in person of a Member at a meeting shall constitute a waiver of
notice of that meeting, except when the Member objects, at the beginning of the
meeting, to the transaction of any business because the meeting is not duly
called or convened, and except that attendance at a meeting is not a waiver of
any right to object to the consideration of matters not included in the notice
of the meeting if that objection is expressly made at the meeting. Neither the
business to be transacted nor the purpose of any meeting of Members need be
specified in any written waiver of notice. The Members may participate in any
meeting of the Members by means of conference telephone or similar means as long
as all Members can hear one another. A Member so participating shall be deemed
to be present in person at the meeting.

(e) Any action that can be taken at a meeting of the Members may be taken
without a meeting and without prior notice if a consent in writing setting forth
the action so taken is signed and delivered to the Company by Members
representing not less than the minimum number of Units necessary under this
Agreement or the Act to approve the action. All such consents shall be
maintained in the books and records of the Company.

4.4 Voting by Members. A Member, acting solely in its capacity as a Member,
shall have the right to vote on, consent to, or otherwise approve only those
matters as to which, and to the extent that, this Agreement or the Act
specifically requires such approval.

4.5 Members Are Not Agents. No Member acting solely in the capacity of a Member
is an agent of the Company, nor can any Member acting solely in the capacity of
a Member bind the Company or execute any instrument on behalf of the Company.

4.6 No Withdrawal. Except as provided in Articles VIII and X hereof, no Member
may withdraw, retire, or resign from the Company.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE V

MANAGEMENT OF THE COMPANY

5.1 Board of Directors.

(a) Except to the extent otherwise provided in this Agreement or required by
applicable law, the powers of the Company shall at all times be exercised by or
under the authority of, and the business, property, and affairs of the Company
shall be managed by, or under the direction of, a board of directors (the
“Board”). Each director on the Board shall be a manager within the meaning of
the Act.

(b) The rights and duties of the Board may not be assigned or delegated to any
other Person, except to the extent otherwise provided in this Agreement. The
Board may create committees of fewer than all of the directors having such
powers and performing such duties as may be assigned by the Board to assist it
in the governance of areas of importance to the Company. The Board shall be
authorized to elect, remove, or replace officers of the Company, who shall have
such authority with respect to the management of the business and affairs of the
Company as set forth herein or as otherwise specified by the Board in the
resolution or resolutions pursuant to which such officers were elected.

(c) Except as otherwise required by applicable law, any director appointed by
Pinnacle shall be authorized to execute or endorse any check, draft, evidence of
indebtedness, instrument, obligation, note, mortgage, contract, agreement,
certificate or other document on behalf of the Company. The Board may delegate
the authority to execute or endorse such documents to the officers of the
Company.

(d) The Board shall be composed of six (6) members, chosen as follows:
(i) Pinnacle shall designate four (4) members of the Board (one of whom it shall
designate as the Chairman of the Board to preside at all meetings of the
directors); and (ii) so long as he holds or Controls at least twenty percent
(20%) of the aggregate number of Units then held by all Members, RLJ shall
designate two (2) members of the Board. The initial directors shall consist of
those individuals set forth on Schedule 5.1 attached hereto. Each director shall
serve in such capacity until the earlier of such director’s resignation, or
removal or replacement by the Member that appointed such director; provided,
however, that if any Person appointed to serve as a director is found to be an
Unsuitable Person, then such Person shall thereupon automatically cease to be a
director. Pinnacle’s right to appoint directors may, but shall not be required
to, be assigned to the same extent, and in the same proportion, as its Units.

(e) Except to the extent provided otherwise in Section 5.2, the vote, approval,
consent, ratification, or other authorization of a majority of the directors
shall constitute the vote, approval, consent, ratification, or other
authorization of the Board.

(f) Without limiting the generality of the foregoing, after the opening of the
Project, the Board shall, as soon as practicable before the beginning of each
calendar year, cause to be prepared, pursuant to the Project Management
Agreement or otherwise, and submitted to the Board, for its consideration, a
proposed Annual Operating Plan for such year. Until the Annual Operating Plan
for such year is adopted by the Board as provided in

 

- 21 -



--------------------------------------------------------------------------------

Section 5.2(b), the Annual Operating Plan most recently adopted by the Board, as
reasonably adjusted by the Board for inflation, shall continue to govern the
Company’s operations. The Board may also, from time to time, cause to be
prepared and submitted to the Board, for its consideration, proposed amendments
to the then applicable Annual Operating Plan.

5.2 Limitations on Authority; Supermajority Approval of Board. Neither the Board
nor the officers shall (i) do any act in contravention of this Agreement,
(ii) possess Company Property or assign rights in Company Property other than
for Company purposes, or (iii) do any other act that the Act or this Agreement
specifically requires to be approved by the Members. Unless authorized by the
affirmative vote, approval, consent, or ratification of at least five
(5) members of the Board, the Company shall not, and the officers shall not
cause or permit the Company to:

(a) adopt or amend the Project Development Plan;

(b) adopt or amend the Annual Operating Plan;

(c) adopt or amend the Pre-Opening Budget or the Staffing Plan (as such terms
are defined in the Project Management Agreement) or amend the Project Management
Agreement;

(d) approve or amend the material terms of the Project Financing;

(e) make or commit to any expenditures in the construction of the Project that,
individually or in the aggregate, exceed or are reasonably expected to exceed
amounts set forth in the Project Development Plan by One Million Dollars
($1,000,000);

(f) make or incur any secured or unsecured indebtedness in the construction of
the Project that, individually or in the aggregate, exceeds amounts set forth in
the Project Financing by One Million Dollars ($1,000,000);

(g) enter into or amend any agreement that provides for the management of the
business or affairs of the Company by Persons other than the Board, except to
the extent required by Section 9.2(b) in order to comply with applicable Gaming
Laws;

(h) change the status of the Company from one in which management is vested in
the Board to one in which management is vested in the Members;

(i) approve any remuneration to be paid to a director for providing management
or other services to the Company, except to the extent specifically provided by
this Agreement;

(j) issue Units or membership interests in the Company to any Person, or admit
such a Person as a Member, except to the extent specifically authorized by this
Agreement;

(k) give effect to any Transfer of Units by any Member, except for Transfers
specifically authorized by Section 8.1(c), 8.2, 8.3, 8.4, or 8.5;

 

- 22 -



--------------------------------------------------------------------------------

(l) settle any litigation, arbitration, or other dispute with any third party,
any Member, or any Affiliate of any Member, except for any litigation or
arbitration brought or defended in the ordinary course of business where the
present value of the total settlement amount or damages will not exceed One
Million Dollars ($1,000,000);

(m) sell all or substantially all of the assets of the Company;

(n) approve a merger or consolidation of the Company with another Person;

(o) change or reorganize the Company into any other legal form;

(p) alter the primary purposes of the Company as set forth in Article I; or

(q) do any act that would make it impossible to carry on the usual course of
business of the Company.

5.3 Board of Director Meetings.

(a) Regular Meetings. Regular meetings of the Board may be held without notice
at such time and at such place as shall from time to time be determined by the
Board, but not less often than once each calendar quarter.

(b) Special Meetings. Special meetings of the Board may be called by any member
of the Board on twenty-four (24) hours’ notice to each director. Notice of a
special meeting may be given by facsimile.

(c) Telephonic Meetings. Members of the Board may participate in any regular or
special meeting of the Board, by means of conference telephone or similar
communications equipment, by means of which all persons participating in the
meeting can hear each other. Participation in a meeting pursuant to this
Section 5.3(c) shall constitute presence in person at such meeting.

(d) Quorum. Except to the extent provided otherwise in this Article V, at all
meetings of the Board, a majority of the directors shall constitute a quorum for
the transaction of business. Except to the extent provided otherwise in
Section 5.2, the act of a majority of the directors present at any meeting at
which there is a quorum shall be the act of the Board. If a quorum is not
present at any meeting of the Board, the directors present thereat may adjourn
the meeting from time to time until a quorum shall be present. Notice of such
adjournment shall be given to any director not present at such meeting.

(e) Proxies. For purposes of any meeting of the Board, a director may appoint as
such director’s proxy, with such power and authority as such director may
specify, any other director appointed by the same Member.

(f) Action Without Meeting. Unless otherwise restricted by this Agreement, any
action required or permitted to be taken at any meeting of the Board may be
taken without a meeting if not less than the minimum number of directors that
would be

 

- 23 -



--------------------------------------------------------------------------------

necessary to take such action at a meeting consent thereto in writing and such
written consent is filed with the minutes of proceedings of the Board.

5.4 Board’s Duty of Care. To the maximum extent permitted by applicable law:
(i) each director’s duties to the Company and the Members, including his or her
duty of care, are limited to discharging such duties pursuant to this Agreement
in good faith, in the manner he or she reasonably believes to be in the best
interests of the Company; and (ii) a director shall not be liable to the Company
or to any Member for any act or omission performed or omitted by such director
in good faith on behalf of, or in connection with the business and affairs of,
the Company and in a manner reasonably believed to be within the scope of
authority conferred on such director by this Agreement, except that such
director shall be liable in respect of any loss, damage, or claim incurred by
such Person by reason of such director’s willful misconduct or recklessness with
respect to such acts or omissions.

5.5 Officers.

(a) Number, Titles, and Qualification. Subject to the Gaming Laws, the Company
shall have such officers as the Board determines are necessary or desirable for
the business of the Company. The officers of the Company may include a Chief
Executive Officer, a President, one or more Vice Presidents, a Chief Financial
Officer, a Secretary, one or more Assistant Secretaries, a Treasurer, and one or
more Assistant Treasurers. The Chief Executive Officer, President, Executive
Vice Presidents, Senior Vice Presidents, and Chief Financial Officer shall be
appointed by the Board, and shall be executive officers of the Company
(including for purposes of any indenture of any Member or any Affiliate of a
Member). The Company shall have such other officers as may from time to time be
appointed by the Board. Each officer shall hold office until his or her
successor is appointed or until his or her resignation or removal. Any number of
offices may be held by the same individual.

(b) Removal. Any officer of the Company may be removed at any time, with or
without cause, by the Board or, except as to the President, Executive Vice
Presidents, Senior Vice Presidents, and Chief Financial Officer, by the Chief
Executive Officer. If any Person elected to serve as an officer is found to be
an Unsuitable Person, such officer shall thereupon automatically cease to be an
officer.

(c) Resignations. Any officer may resign at any time by giving written notice to
the Company, subject to the Company’s rights under any contract of employment
with such officer. Such resignation shall take effect upon receipt of such
notice or at any later time specified therein; and, unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective.

(d) Vacancies. Any vacancy among the officers, whether caused by death,
resignation, removal, or any other cause, shall be filled in the manner
prescribed for election or appointment to such office.

(e) Compensation. The salaries of the executive officers shall be fixed from
time to time by the Board.

 

- 24 -



--------------------------------------------------------------------------------

(f) Duties and Authority of Officers.

(i) Chief Executive Officer. The Chief Executive Officer shall supervise the
daily operations of the business of the Company, and shall report to the Board.
Subject to the provisions of this Agreement and to the direction of the Board,
he or she shall perform all duties which are commonly incident to the office of
chief executive officer of a corporation organized under the laws of
Pennsylvania or which are delegated to him or her by the Board. To the fullest
extent permitted by law, he or she shall have power to sign all contracts and
other instruments of the Company which are authorized and shall have general
supervision and direction of all of the other officers, employees, and agents of
the Company.

(ii) President. The President shall have such powers and duties as may be
delegated to him or her by the Board or the Chief Executive Officer. The
President shall perform the duties and exercise the powers of the Chief
Executive Officer in the event of the Chief Executive Officer’s absence or
disability.

(iii) Vice President. Each Vice President shall have such powers and duties as
may be delegated to him or her by the Board or the Chief Executive Officer.

(iv) Chief Financial Officer. The Chief Financial Officer shall have
responsibility for maintaining the financial records of the Company. He or she
shall render from time to time an account of all transactions and of the
financial condition of the Company. The Chief Financial Officer shall also
perform such other duties as the Board or the Chief Executive Officer may from
time to time prescribe.

(v) Treasurer. The Treasurer shall have the responsibility for investments and
disbursements of the funds of the Company as are authorized and shall render
from time to time an account of all such transactions. The Treasurer shall also
perform such other duties as the Board or the Chief Executive Officer may from
time to time prescribe.

(vi) Secretary. The Secretary shall issue all authorized notices for, and shall
keep minutes of, all meetings of the Members and the Board. He or she shall have
charge of the corporate books and shall perform such other duties as the Board
or the Chief Executive Officer may from time to time prescribe.

(vii) Delegation of Authority. The Board or the Chief Executive Officer may from
time to time delegate the powers or duties of any officer to any other officers
or agents, notwithstanding any provision hereof.

5.6 Devotion of Time. Except as required by any individual contract and
notwithstanding any provision to the contrary in this Agreement, no director or
officer of the Company is obligated to devote all of such Person’s time or
business efforts to the affairs of the Company, but shall devote such time,
effort, and skill as such Person deems appropriate for the operation of the
Company.

5.7 Dealing with the Company. Any Member and any Affiliate of a Member shall
have the right to contract or otherwise deal with the Company for the sale or
lease of

 

- 25 -



--------------------------------------------------------------------------------

property or goods, the rendition of services, and for all other purposes; and to
receive payments and fees from the Company in connection therewith either (i) as
provided for in this Agreement, or (ii) provided that such payments and fees are
comparable to the payments and fees that would be paid to unrelated Persons
providing the same property, goods, or services to the Company, and provided
that full disclosure of such transactions is made to the Board, as otherwise
determined by the Board.

5.8 Management Agreement; Consulting Agreement; Remuneration.

(a) Effective as of the Agreement Effective Date, Pinnacle (or an Affiliate of
Pinnacle) and the Company shall enter into a Project Management Agreement in
substantially the form of Exhibit A attached hereto (the “Project Management
Agreement”).

(b) Effective as of the Agreement Effective Date, RLJ and the Company shall
enter into a Consulting Agreement in substantially the form of Exhibit B
attached hereto (the “Consulting Agreement”).

(c) No director shall be entitled to any compensation for serving as a director.
No fee shall be paid to any director for attendance at any meeting of the Board;
provided, however, that the Company may reimburse directors for the actual
reasonable costs incurred in such attendance.

(d) The officers of the Company shall be entitled to such reasonable
remuneration for providing management or other services to the Company, as
approved by the Board.

(e) The payments described in this Section 5.8 shall be in addition to any
amounts allocable or distributable to the Members with respect to their
respective membership interests in the Company.

5.9 Reimbursement of Expenses. The Company shall reimburse the directors and
officers of the Company for the actual and reasonable costs, fees, and expenses
paid or incurred by any such Person for goods, materials, services, and
activities acquired or used by or for the benefit of the Company, or performed
or undertaken for the benefit of the Company.

5.10 Indemnification.

(a) Indemnification. Except as provided by any individual contract: to the
maximum extent permitted by applicable law, a Member (and its respective
Representatives), director of the Company, or officer of the Company shall be
entitled to indemnification from the Company for any loss, damage, or claim
incurred by such Person by reason of any act or omission performed or omitted by
such Person in good faith on behalf of, or in connection with the business and
affairs of, the Company and in a manner reasonably believed to be within the
scope of authority conferred on such Person by this Agreement and, if
applicable, authorizations of the Board, except that no such Person shall be
entitled to be indemnified in respect of any loss, damage, or claim incurred by
such

 

- 26 -



--------------------------------------------------------------------------------

Person by reason of such Person’s willful misconduct or recklessness with
respect to such acts or omissions; provided, however, that any indemnity under
this Section 5.10(a) shall be provided out of and to the extent of Company
assets only and no Member shall have any personal liability (or any liability to
make any additional Capital Contributions) on account thereof.

(b) Expenses. To the extent permitted by applicable law, expenses (including
reasonable legal fees) incurred by a Member (and its respective
Representatives), director of the Company, or officer of the Company in such
Person’s capacity as such in defending any claim, demand, action, suit, or
proceeding in connection with the business and affairs of the Company shall,
from time to time, be advanced by the Company prior to the final disposition of
such claim, demand, action, suit, or proceeding upon receipt by the Company of
an undertaking by or on behalf of the Member (or its respective Representatives,
as applicable), director, or officer to repay such amount if it shall be
determined that such Person is not entitled to be indemnified as authorized in
Section 5.10(a) hereof.

5.11 Competing Activities.

(a) Except to the extent provided in Section 5.11(b) or in any individual
contract: (i) any Member (and its respective Representatives) or director of the
Company may engage or invest in, independently or with others, any business
venture or activity of any type or description, including those that might be
the same as or similar to the Company’s business and that might be in direct or
indirect competition with the Company; (ii) neither the Company nor any Member
shall have any right in or to such other ventures or activities or to the income
or proceeds derived therefrom; (iii) no Member (or its respective
Representatives) or director of the Company shall be obligated to present any
investment opportunity or prospective economic advantage to the Company, even if
the opportunity is of the character that, if presented to the Company, could be
taken by the Company; and (iv) any Member (and its respective Representatives)
or director of the Company shall have the right to hold any investment
opportunity or prospective economic advantage for such Member’s (and its
respective Representatives’) or director’s own account or to recommend such
opportunity to Persons other than the Company. The Company and each Member
acknowledge that the other Members (and their respective Representatives), the
directors of the Company, and the officers of the Company (to the extent
expressly permitted in their employment agreements) might own or manage other
businesses, including businesses that may compete with the Company for the time
of the Member, director, or officer. To the extent that, at law or in equity,
any Member (and its respective Representatives) or directors or officers of the
Company have duties (including fiduciary duties) and liabilities relating to the
Company and the other Members, such Person shall not be liable to the Company or
the other Members for its good faith reliance on the provisions of this
Agreement including this Section 5.11(a). The Company and each Member hereby
waive any and all rights and claims that the Company or such Member may
otherwise have against the other Members (and their respective Representatives)
or directors or officers of the Company as a result of any such permitted
activities. To the maximum extent permitted by applicable law, the provisions of
this Agreement, and any agreement between the Company and any Member entered
into in reliance on this Section 5.11(a), to the extent that they restrict the
duties and

 

- 27 -



--------------------------------------------------------------------------------

liabilities of a Member (and its respective Representatives) or directors or
officers of the Company otherwise existing at law or in equity, are agreed by
the Company and the Members to replace such other duties and liabilities of such
Person.

(b) At any time while a Person is a Member and for a period of three (3) years
after a Person ceases to be a Member, such Member shall not, directly or
indirectly, individually or as a stockholder, director, officer, member,
partner, agent, or in any other capacity, engage in any business that operates a
physical facility that (i) includes gaming activities that compete with the
business of the Company and (ii) is located in the City of Philadelphia,
Pennsylvania, or in the Commonwealth of Pennsylvania within a radius of
twenty-five (25) miles of the location of the Project; provided, however, that
(I) the foregoing shall not, and shall not be construed to, limit or restrict in
any manner or to any extent the scope or nature of activities that any Member
may at any time, or from time to time, conduct in connection with any business
located in or around Atlantic City, New Jersey, and (II) if any Member proposes
to engage in any business that operates such a physical facility, and if such
Member first offers each other Member the opportunity, and at least sixty
(60) days to decide, to participate in that portion of such business related to
the operation of such physical facility on terms as near as practicable to those
applicable to the Members’ respective involvement in the Company, then the
foregoing shall not, and shall not be construed to, limit or restrict in any
manner or to any extent the scope or nature of activities that such Member and
any other participating Member may at any time, or from time to time, engage in
as part of such proposed business. Each Member acknowledges and agrees that a
breach by such Member of this Section 5.11(b) may cause the Company irreparable
injury and damage. By reason thereof, each Member agrees that the Company shall
be entitled, in addition to any other remedies the Company may have under this
Agreement or otherwise, (x) to cease making any further payments then being paid
to the breaching Member pursuant to any obligation of the Company and (y) to
preliminary and permanent injunctive and other equitable relief to prevent or
curtail any continuing or future breach of this Section 5.11(b); provided,
however, that no specification in this Agreement of a specific legal or
equitable remedy shall be construed as a waiver or prohibition against the
pursuing of other legal or equitable remedies in the event of such a breach. In
the event that any provision of this Section 5.11(b) or any word, phrase,
clause, sentence, or other portion hereof (including the geographical and
temporal restrictions contained herein) shall be deemed to be illegal or
unenforceable for any reason, such provision or portion hereof shall be modified
or deleted in such a manner so as to make this Section 5.11(b), as modified,
legal and enforceable to the fullest extent permitted under applicable laws.
Each Member and the Company hereby expressly authorize any court of competent
jurisdiction to enforce any such provision or portion hereof or to modify any
such provision or portion hereof so that any such provision or portion hereof
shall be enforced by such court to the fullest extent permitted by applicable
laws.

5.12 Marketing.

(a) The Members acknowledge that, in addition to its respective interests in the
Company, Pinnacle directly or indirectly, develops, operates, and owns interests
in (or may in the future develop, operate, and own interests in) various other
gaming, entertainment, and related businesses throughout the United States and
elsewhere. Pursuant

 

- 28 -



--------------------------------------------------------------------------------

to the Project Management Agreement, Pinnacle is the owner of the customer
information generated by the operation of the Project. For the avoidance of
doubt, the Members agree that, in conducting its other businesses, Pinnacle may
at its discretion use customer and marketing information attributable to the
Project in the conduct of any such other business, including but not limited to
(i) marketing its other facilities to the customers of the Project;
(ii) including customers of the project in any slot or player club systems used
by Pinnacle in the operation of its facilities; (iii) making arrangements for
the redemption of slot or player club points earned by customers of the Project
at other Pinnacle facilities; (iv) permitting the redemption of slot or player
club points earned by customers of other Pinnacle facilities at the Project;
provided that the Company shall have no obligation to reimburse Pinnacle for the
cost of such redemptions. Pinnacle will have no liability to the Company or its
Members, either as the Project manager or as a Member, as a result of its use of
the customer information or the other marketing activities described herein,
regardless of whether the Company suffers a net detriment as a result of such
marketing activities.

(b) To the extent permitted by Section XII.E of the Project Management
Agreement, the Company hereby grants RLJ a license to use the Information (as
such term is defined in the Project Management Agreement) in the conduct of any
casino business by RLJ; provided, however, that (i) RLJ shall keep Pinnacle
reasonably informed of the manner in which RLJ intends to use such information;
and (ii) RLJ may use such Information in the conduct of such business only if
(A) he has meaningful equity participation in the entity conducting such
business, (B) he does not disclose or use such information for any purpose other
than authorized by this Section 5.12, (C) he takes steps as may be necessary or
advisable to prevent any disclosure or use not authorized by this Section 5.12,
and (D) any such use is in accordance with applicable law.

ARTICLE VI

ALLOCATIONS OF NET PROFITS AND NET LOSSES AND DISTRIBUTIONS

6.1 Allocations of Net Profits. After giving effect to the special allocations
set forth in Sections 6.3 and 6.4 herein, Net Profits for any Allocation Period
shall be allocated to the Members in proportion to the respective number of
Units held by them.

6.2 Allocations of Net Losses. After giving effect to the special allocations
set forth in Sections 6.3 and 6.4 herein, Net Losses for any Allocation Period
shall be allocated to the Members as follows:

(a) Net Losses shall be allocated to the Members in proportion to the respective
number of Units held by them, except to the extent provided otherwise in
Section 6.2(b).

(b) An allocation of Net Losses under Section 6.2(a) hereof shall not be made to
the extent it would create or increase an Adjusted Capital Account Deficit for a
Member or Members at the end of any Allocation Period. Any Net Losses not
allocated because of the preceding sentence shall be allocated to the other
Member or Members in proportion to such Member’s or Members’ respective number
of Units; provided, however,

 

- 29 -



--------------------------------------------------------------------------------

that to the extent such allocation would create or increase an Adjusted Capital
Account Deficit for another Member or Members at the end of any Allocation
Period, such allocation shall be made to the remaining Member or Members in
proportion to the respective number of Units of such Member or Members.

6.3 Special Allocations. The following special allocations shall be made in the
following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article VI, if
there is a net decrease in Company Minimum Gain during any Allocation Period,
each Member shall be specially allocated items of Company income and gain for
such Allocation Period (and, if necessary, subsequent Allocation Periods) in an
amount equal to the portion of such Member’s share of the net decrease in
Company Minimum Gain which share of such net decrease shall be determined in
accordance with Regulations Section 1.704-2(g)(2). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Section 1.704-2(f)(6) and
1.704-2(j)(2). This Section 6.3(a) is intended to comply with the minimum gain
chargeback requirement contained in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

(b) Member Minimum Gain Chargeback. Except as otherwise provided in Regulation
Section 1.704-2(i)(4), notwithstanding any other provision of this Article VI,
if there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable
to a Member Nonrecourse Debt during any Allocation Period, each Member who has a
share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt (which share shall be determined in accordance with Regulations
Section 1.704-2(i)(5)) shall be specially allocated items of Company income and
gain for such Allocation Period (and, if necessary, subsequent Allocation
Periods) in an amount equal to that portion of such Member’s share of the net
decrease in Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3(b) is
intended to comply with the minimum gain chargeback requirement contained in
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6) or any other event creates an
Adjusted Capital Account Deficit, items of Company income and gain shall be
specially allocated to each such Member in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit of such Member as quickly as
possible, provided that an allocation pursuant to this Section 6.3(c) shall be
made only if and to the extent that such Member would have an Adjusted Capital
Account Deficit after all other allocations provided for in this Article VI have
been tentatively made as if this Section 6.3(c) were not in the Agreement.

 

- 30 -



--------------------------------------------------------------------------------

(d) Nonrecourse Deductions. Any Nonrecourse Deductions for any Allocation Period
and any other deductions or losses for any Allocation Period referable to a
liability owed by the Company to a Person other than a Member to the extent that
no Member bears the economic risk of loss shall be specially allocated to the
Members in proportion to the respective number of Units held by them.

(e) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Allocation Period shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt or other
liability to which such Member Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(i) and Regulations
Section 1.704-1(b).

6.4 Curative Allocations. The allocations set forth in Sections 6.2(b) and 6.3
(collectively, the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. It is the intent of the Members that, to the
extent possible, the Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction to the extent provided by this Section 6.4.
Therefore, notwithstanding any other provision of this Article VI (other than
the Regulatory Allocations), the Board shall make such offsetting special
allocations of Company income, gain, loss, or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, a
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of this Agreement and all Company items were allocated pursuant to
Sections 6.1 and 6.2(a). In exercising its discretion under this Section 6.4,
the Board shall take into account any future Regulatory Allocations under
Sections 6.3(a) and 6.3(b) that, although not yet made, are likely to offset
other Regulatory Allocations previously made under Sections 6.3(d) and 6.3(e).

6.5 Other Allocation Rules.

(a) Allocation of Items Included in Net Profits and Net Losses. Whenever a
proportionate part of the Net Profits or Net Losses is allocated to a Member,
every item of income, gain, loss, or deduction entering into the computation of
such Net Profits or Net Losses shall be credited or charged, as the case may be,
to such Member in the same proportion.

(b) Allocations in Respect of a Transferred Interest. If any membership interest
in the Company is transferred, or is increased or decreased by reason of the
admission of a new Member or otherwise, during any Allocation Period of the
Company, each item of income, gain, loss, deduction, or credit of the Company
for such Allocation Period shall be allocated among the Members, as determined
by the Board in accordance with any method permitted by Code Section 706(d) and
the Regulations promulgated thereunder in order to take into account the
Members’ varying interests in the Company during such Allocation Period.

 

- 31 -



--------------------------------------------------------------------------------

6.6 Tax Allocations.

(a) Code Section 704(c). The allocations specified in this Agreement shall
govern the allocation of items to the Members for Code Section 704(b) book
purposes, and the allocation of items to the Members for tax purposes shall be
in accordance with such book allocations, except that solely for tax purposes
and notwithstanding any other provision of this Article VI:

(i) To the extent required by Code Section 704(c) and the Regulations, income,
gain, loss, and deduction with respect to any property contributed to the
capital of the Company shall be allocated among the Members (including Members
who succeed to the membership interest of any other Members or former members of
the Company) so as to take account of any variation between the adjusted federal
income tax basis of such property to the Company and its initial fair market
value.

(ii) In the event the book value of any Company asset is adjusted pursuant to
Regulations Section 1.704-1(b)(2)(iv)(f), subsequent allocations of income,
gain, loss, and deduction with respect to such asset shall take account of any
variation between the adjusted federal income tax basis of such asset and its
book value in the same manner as under Code Section 704(c) and the Regulations
thereunder.

(iii) The allocations described in (i) and (ii) above shall be made as
determined by the Board in accordance with any method permitted by Regulations
Section 1.704-3.

(b) Excess Nonrecourse Liabilities. To the extent that the Company’s “excess
nonrecourse liabilities” within the meaning of Regulations Section 1.752-3(a)(3)
are allocated among the Members in accordance with their interests in Company
profits, the Members’ interests in Company profits are, solely for purposes of
making such allocation, in proportion to the respective number of Units held by
them.

6.7 Obligations of Members to Report Consistently. The Members are aware of the
income tax consequences of the allocations specifically set forth in this
Article VI and hereby agree to be bound by such allocations in reporting their
shares of Company income and loss for income tax purposes.

6.8 Distributions by the Company to Members.

(a) In General. Prior to the occurrence of any event specified in Section 10.1,
and subject to applicable law and any limitations contained elsewhere in this
Agreement, the Board shall make the following distributions, in the following
order of priority:

(i) Tax Distributions. First, after construction and commencement of operations
of the minimum facility described on Schedule 2-1 attached hereto, unless such
distributions would not be permitted under any applicable limitations in a
credit agreement of the Company, not later than forty-five (45) days following
the end of each calendar quarter, the Company shall make distributions of
Available Cash to the

 

- 32 -



--------------------------------------------------------------------------------

Members pro rata in proportion to the respective number of Units then held by
them (or if not permitted as of such date, or if Available Cash is then
insufficient, then as soon as practicable after such impediment is removed) in
an amount sufficient to pay, with respect to the preceding calendar quarter, the
hypothetical combined federal and state income tax on the estimated amount of
the Company’s income, gain, loss, deductions, and other items expected to be
allocated by the Company to the Members for income tax purposes. In determining
the amount of the such tax distribution, the hypothetical combined federal and
state income taxes shall be calculated on the assumption that the effective
combined federal and state income tax rate is forty percent (40%) and that all
Members have no other income or deductions for the period in question other than
on account of the Company’s income, gain, loss, deductions, and other items to
be allocated by the Company to the Members for income tax purposes. Prior period
losses of the Company not previously taken into account in making such a
determination of hypothetical taxes shall be taken into account. The Board shall
use reasonable efforts, including in connection with adopting budgets and
setting reserves, to cause Available Cash to be sufficient to make the
distributions contemplated by this Section 6.8(a)(i).

(ii) Other Quarterly Distributions. Second, after construction and commencement
of operations of the minimum facility described on Schedule 2-1 attached hereto,
unless such distributions would not be permitted under any applicable
limitations in a credit agreement of the Company, not later than forty-five
(45) days following the end of each calendar quarter, the Company shall make
distributions of any Available Cash remaining after application of
Section 6.8(a)(i) to the Members pro rata in proportion to the respective number
of Units then held by them.

(iii) Other Distributions. Third, the Company may, if authorized by the Board,
from time to time make distributions, in cash or property, to the Members pro
rata in proportion to the respective number of Units then held by them.

(b) Advances or Drawings. Distributions of money and property may be treated as
advances or drawings of money or property against a Member’s distributive share
of income and as current distributions made on the last day of the Company’s
taxable year with respect to such Member.

(c) Distributees; Liability for Distributions. All distributions made pursuant
to Section 6.8 shall be made only to the Persons who, according to the books and
records of the Company, hold the Units in respect of which such distributions
are made on the actual date of distribution. Neither the Company nor any Member,
director, or officer shall incur any liability for making distributions in
accordance with Section 6.8.

6.9 Form of Distributions. A Member, regardless of the nature of the Member’s
Capital Contributions, has no right to demand and receive any distribution from
the Company in any form other than money. No Member may be compelled to accept
from the Company a distribution of any asset in kind in lieu of a proportionate
distribution of money being made to other Members.

6.10 Return of Distributions. Except for distributions made in violation of the
Act or this Agreement, or as otherwise required by law, no Member shall be
obligated to

 

- 33 -



--------------------------------------------------------------------------------

return any distribution to the Company or pay the amount of any distribution for
the account of the Company or to any creditor of the Company. Notwithstanding
any provision of this Agreement to the contrary, a Member who receives a
distribution from the Company shall have no liability to return any portion of
such distribution unless required to do so by applicable law.

6.11 Limitation on Distributions. Notwithstanding any provision to the contrary
in this Agreement, the Company shall not make a distribution to any Member on
account of such Member’s interest in the Company if such distribution would
(i) violate the Act or other applicable law or (ii) breach, or with the passage
of time or the giving of notice result in a breach of, any contractual covenants
of the Company or its subsidiaries (provided that the Company shall negotiate
such covenants in good faith to permit distributions under Section 6.8).

6.12 Withholding. Any tax required to be withheld with respect to any Member
under Section 1446 or other provisions of the Code, or under the law of any
state or other jurisdiction, shall be treated for all purposes of this Agreement
(i) as a distribution of cash to be charged against current or future
distributions to which such Member would otherwise have been entitled, or
(ii) if determined by the Board, as a demand loan to such Member bearing
interest, compounded annually, at a rate per annum equal to the Prime Rate (as
of the time such demand loan is treated as having been made) plus 200 basis
points (the agreement to pay interest hereunder on any demand loan is expressly
limited so that in no contingency or event whatsoever shall the amount paid or
agreed to be paid to the Company exceed the highest lawful rate under applicable
usury laws).

ARTICLE VII

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

7.1 Books and Records. The Board shall cause the books and records of the
Company to be kept, and the financial position and the results of its operations
to be recorded, in accordance with generally accepted accounting principles;
provided, however, that the Board may, to the extent appropriate under
applicable tax and accounting principles, maintain separate and corresponding
records for book and tax purposes. The books and records of the Company shall
reflect all the Company transactions and shall be appropriate and adequate for
the Company’s business.

7.2 Delivery to Members and Inspection.

(a) Upon the request of any Member, the Board shall make reasonably available to
the requesting Member the Company’s books and records; provided, however, that
the Board shall have the right to keep confidential from any Member that owns or
Controls less than twenty percent (20%) of the aggregate number of Units held by
all Members, for such period of time as the Board deems reasonable, any
information which the Board reasonably believes to be in the nature of trade
secrets or other information the disclosure of which the Board in good faith
believes is not in the best interest of the Company or could damage the Company
or its business or which the Company is required by law or by agreement with a
third party to keep confidential.

 

- 34 -



--------------------------------------------------------------------------------

(b) Any request, inspection, or copying of information by a Member under this
Section 7.2 may be made by that Person or that Person’s agent or attorney.

7.3 Financial Statements. The Board shall cause annual audited financial
statements to be prepared for the Company. Upon request from any Member, the
Board shall provide such Member with a copy of such financial statements. The
report shall contain a balance sheet as of the end of the calendar year and an
income statement and statement of cash flow for the calendar year. Such
financial statements shall be prepared in accordance with generally accepted
accounting principles consistently applied and be accompanied by the report
thereon of the independent accountants engaged by the Company.

7.4 Tax Returns. The Board shall cause to be prepared at least annually and sent
to each Member information necessary for the preparation of the Members’ federal
and state income tax and information returns. The Board shall cause the income
tax and information returns for the Company to be timely filed with the
appropriate authorities.

7.5 Other Filings. The Board also shall cause to be prepared and timely filed,
with appropriate federal and state regulatory and administrative bodies, all
reports required to be filed by the Company with those entities under the Act or
other then current applicable laws, rules, and regulations.

7.6 Bank Accounts. The Board shall maintain the funds of the Company in one or
more separate bank accounts in the name of the Company, and shall not permit the
funds of the Company to be commingled in any fashion with the funds of any other
Person.

7.7 Accounting Decisions and Reliance on Others. All decisions as to accounting
matters, except as otherwise specifically set forth herein, shall be made by the
Board. The Board may rely upon the advice of the Company’s accountants as to
whether such decisions are in accordance with accounting methods followed for
federal income tax purposes or financial accounting purposes (as applicable).

7.8 Tax Matters.

(a) Taxation as Partnership. The Company shall be treated as a partnership for
tax purposes. The Members shall cooperate with the Company in connection
therewith and hereby authorize the Board and officers to take whatever actions
and execute whatever documents are necessary or appropriate to effectuate the
foregoing.

(b) Elections; Tax Matters Partner. Subject to the provisions of this Agreement,
the Board shall from time to time cause the Company to make such tax elections
as it deems to be necessary or appropriate. Pinnacle shall be the “tax matters
partner” (within the meaning of Code Section 6231(a)(7)) and represent the
Company in connection with all examinations of the Company’s affairs by tax
authorities, including resulting judicial and administrative proceedings, and
shall expend Company funds for professional services and costs associated
therewith.

 

- 35 -



--------------------------------------------------------------------------------

ARTICLE VIII

TRANSFER OF INTERESTS IN THE COMPANY

8.1 In General.

(a) Units may be Transferred only as provided in this Agreement. Any attempt to
Transfer Units other than as provided in this Agreement shall be null and void
ab initio and of no effect whatsoever.

(b) If a Member proposes to Transfer any of its Units to any Person, then in
addition to any other requirements imposed by this Article VIII, no such
Transfer shall be effective, and such Person shall not become a substitute
Member, unless and until all of the following conditions have been met: (i) the
Chairman of the Board shall have received a written notice of the proposed
Transfer, setting forth the circumstances and details thereof; (ii) except for
Transfers specifically authorized by Section 8.1(c), 8.2, 8.3, 8.4, or 8.5, the
Transfer shall have been approved by the Board as provided in Section 5.2(k),
which approval may be given, withheld, conditioned, or delayed, as the
respective directors may determine; (iii) the proposed Transfer has been
approved under the Pinnacle Compliance Program; (iv) the proposed Transfer
complies with applicable Gaming Laws, and all Gaming Licenses that may be
required under applicable Gaming Laws have been obtained; (v) the Company shall,
at the Board’s option, have received a written opinion from counsel reasonably
satisfactory to the Board, and in form and substance reasonably satisfactory to
the Board, specifying the nature and circumstances of the proposed Transfer and
any related transactions of which the proposed Transfer is a part, and based on
such facts stating that the proposed Transfer and any related transactions will
not be in violation of any of the registration provisions of the 1933 Act, or
any applicable state securities laws; (vi) the Company shall have received from
the transferee (and the transferee’s spouse, if any) a written consent to be
bound by all of the terms and conditions of, and to assume all of the
obligations of the transferor and be subject to all of the restrictions to which
the transferor was and is subject under, the Certificate and this Agreement
(provided, however, that the admission of the transferee as a substitute Member
shall not release the transferor from such obligations or restrictions);
(vii) the Transfer will not result in the loss of any franchise, license, or
regulatory approval or exemption that has been obtained by the Company and is
materially useful in the conduct of its business as then being conducted or
proposed to be conducted; (viii) the Transfer will not, in the Board’s
determination, result in a material and adverse limitation or restriction on the
operations of the Company taken as a whole; (ix) the Company is reimbursed upon
request for its reasonable out-of-pocket expenses in connection with the
Transfer, including costs associated with any approval required under the Gaming
Laws; (x) the Transfer will not cause the Company to be treated as a “publicly
traded partnership” within the meaning of section 7704 of the Code; and (xi) the
Transfer will not cause the Company to be treated as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(c) Subject to Section 8.1(b), a Member may Transfer its Units, or any part
thereof, at any time to a Permitted Transferee, and any such Transfer shall not
be required to comply with the procedures set forth in Section 8.2 in respect of
such Transfer.

 

- 36 -



--------------------------------------------------------------------------------

8.2 Right of First Refusal.

(a) Any Member (a “Proposed Transferor”) who wishes to Transfer any or all of
its Units (the “Offered Units”) to any Person other than a Permitted Transferee
and who receives a bona fide offer from any Person (the “Offeror”) who is not an
Unsuitable Person to purchase for cash any or all of the Proposed Transferor’s
Units shall, prior to accepting such offer, provide written notice (the “Notice
of Offer”) thereof to each other Member, which notice shall set forth the terms
and conditions of the offer so received, including the purchase price and the
identity of the Offeror. Following the delivery to the other Members of the
Notice of Offer, each other Member may elect to purchase that percentage of the
Offered Units which is equal to the number of Units held by such Member divided
by the total number of Units owned by all such Members (the “Applicable
Percentage”) during a fifteen-day period (the “Refusal Period”) on the terms set
forth in the Notice of Offer. To the extent that any Member fails to elect to
purchase its Applicable Percentage prior to the expiration of the Refusal
Period, the Members electing to purchase their respective Applicable Percentages
(the “Accepting Members”) may also elect to purchase such remaining Units on a
pro rata basis in proportion to the number of Units owned by each of them (and
the foregoing procedure shall be repeated in respect of any Units not purchased
until all Accepting Members have had an opportunity to purchase any remaining
Units).

(b) Subject to Section 8.1(b), if any or all of the Offered Units remain unsold
after completion of the procedures set forth in Section 8.2(a), then the
Proposed Transferor may sell such remaining Offered Units to the Offeror within
six months of the completion of such procedures, or at such later date when all
approvals required by the Gaming Laws are obtained (such approvals to be
obtained as soon as is reasonably practicable), on terms no more favorable to
the Offeror than those set forth in the Notice of Offer; provided, however, that
the Offeror is not an Unsuitable Person. To the extent that any of the Offered
Units are not sold in accordance with the foregoing, the Members shall continue
to have a right of first refusal under this Section 8.2 with respect to any
Transfers to any Person which are subsequently proposed by such Proposed
Transferor.

(c) The closing of a purchase by a Member under this Section 8.2 shall occur
within ten (10) days after the end of the Refusal Period or at such later date
when all approvals required by the Gaming Laws are obtained (such approvals to
be obtained as soon as is reasonably practicable). At such closing, the Proposed
Transferor and any relevant Accepting Member (and any or all other Members, as
may be required) shall execute an assignment and assumption agreement and any
other instruments and documents as may be reasonably required by such Member to
effectuate the Transfer of such Units free and clear of any liens, claims, or
encumbrances, other than as specifically permitted hereunder.

8.3 Option to Purchase Bankrupt Member’s Interest.

(a) Upon the institution of a Bankruptcy by or against a Member (the “Bankrupt
Member”), the Company shall have the option (the “Bankruptcy Option”),
exercisable by written notice to all Members, within one hundred twenty
(120) days of the date the Bankruptcy petition is filed by or against the
Bankrupt Member, to purchase the Bankrupt Member’s Units for the fair market
value thereof as determined by an Independent

 

- 37 -



--------------------------------------------------------------------------------

Qualified Appraiser. If the Company elects to exercise the Bankruptcy Option, it
shall pay such price for the Bankrupt Member’s Units to the Bankrupt Member, in
cash or its equivalent, within such 120-day period. If the Company elects not to
exercise the Bankruptcy Option, the Company shall notify the Members including
the Bankrupt Member of its decision in writing (the “Non-Exercise Notice”),
within such 120-day period.

(b) Upon the institution of a Bankruptcy by or against a Member, if the Company
does not exercise the Bankruptcy Option, the Members not including the Bankrupt
Member shall have the right to purchase the Bankrupt Member’s Units for the fair
market value thereof as determined by an Independent Qualified Appraiser. The
Members wishing to purchase any or all of the Units of the Bankrupt Member (the
“Purchasing Members”) shall pay such price to the Bankrupt Member, in cash or
its equivalent, by the earlier of (a) one hundred twenty (120) days after the
Company delivers the Non-Exercise Notice to the Members, and (b) two hundred
forty (240) days after the date the Bankruptcy petition is filed by or against
the Bankrupt Member. Each Purchasing Member shall notify the other Members of
such Purchasing Member’s desire to purchase any or all of the Bankrupt Member’s
Units in writing by the earlier of (x) twenty (20) days after the Company
delivers the Non-Exercise Notice to the Members, and (y) one hundred forty
(140) days after the date the Bankruptcy petition is filed by or against the
Bankrupt Member. Unless they agree otherwise, if there is more than one
Purchasing Member, each Purchasing Member may purchase the proportion of the
Bankrupt Member’s Units that such Purchasing Member’s Units bears to the
aggregate Units of all Purchasing Members. If no remaining Member wishes to
purchase the Bankrupt Member’s Units, or the Purchasing Members do not purchase
the Bankrupt Member’s Units within the earlier of the time periods set forth
above, then all rights to purchase the Bankrupt Member’s Units pursuant to this
Section 8.3(b) shall terminate.

8.4 Option to Purchase Interests upon Foreclosure.

(a) With respect to any pledge or other encumbrance to which the Units or
membership interest owned by Pinnacle are subject and under which the pledgee or
other beneficiary of such encumbrance can effect a Transfer in connection with
exercising its rights under such pledge or encumbrance, Pinnacle shall use
reasonable efforts to obtain the agreement of such pledgee or lien holder that,
to the extent practicable, if the pledgee or lien holder thereafter institutes
proceedings to enforce its rights against such Units or membership interest,
then before such Units or membership interest may, voluntarily or involuntarily,
be Transferred to or for the benefit of such pledgee or lien holder, RLJ shall
have the option, for at least thirty (30) days before the date such a Transfer
is proposed to be consummated, to purchase Pinnacle’s Units for the fair market
value thereof as determined by an Independent Qualified Appraiser. If RLJ elects
to exercise such option, he shall notify Pinnacle of his decision in writing and
pay such price for Pinnacle’s Units to Pinnacle, in cash or its equivalent, at
least fifteen (15) days before the date such a Transfer is proposed to be
consummated. If RLJ elects not to exercise such option, he shall notify Pinnacle
of his decision in writing on or before such date.

(b) With respect to any pledge or other encumbrance to which the Units or
membership interest owned by RLJ are subject and under which the pledgee or
other beneficiary of such encumbrance can effect a Transfer in connection with
exercising its

 

- 38 -



--------------------------------------------------------------------------------

rights under such pledge or encumbrance, RLJ shall use reasonable efforts to
obtain the agreement of such pledgee or lien holder that, to the extent
practicable, if the pledgee or lien holder thereafter institutes proceedings to
enforce its rights against such Units or membership interest, then before such
Units or membership interest may, voluntarily or involuntarily, be Transferred
to or for the benefit of such pledgee or lien holder, Pinnacle shall have the
option, for at least thirty (30) days before the date such a Transfer is
proposed to be consummated, to purchase RLJ’s Units for the fair market value
thereof as determined by an Independent Qualified Appraiser. If Pinnacle elects
to exercise such option, it shall notify RLJ of its decision in writing and pay
such price for RLJ’s Units to RLJ, in cash or its equivalent, at least fifteen
(15) days before the date such a Transfer is proposed to be consummated. If
Pinnacle elects not to exercise such option, it shall notify RLJ of its decision
in writing on or before such date.

8.5 Gaming Problem. Upon the occurrence of a Gaming Problem, Transfers may be
required pursuant to Section 9.2.

8.6 Restrictions on Transfer or Issuance of Upstream Ownership Interests.

(a) Any Transfer or issuance of an ownership interest in any Member or in any
entity that directly or indirectly owns an ownership interest in a Member (an
“Upstream Ownership Interest”) shall be prohibited unless both of the following
conditions have been met: (i) the proposed Transfer or issuance of the Upstream
Ownership Interest has been approved under the Pinnacle Compliance Program;
(ii) the proposed Transfer or issuance of the Upstream Ownership Interest is
consistent with applicable Gaming Laws, and all applicable Gaming Licenses have
been obtained; (iii) the Company shall, at the Board’s option, have received a
written opinion from counsel reasonably satisfactory to the Board, and in form
and substance reasonably satisfactory to the Board, specifying the nature and
circumstances of the proposed Transfer or issuance and any related transactions
of which the proposed Transfer or issuance is a part, and based on such facts
stating that the proposed Transfer or issuance and any related transactions will
not be in violation of any of the registration provisions of the 1933 Act, or
any applicable state securities laws; and (iv) the proposed Transfer or issuance
is either (x) to a Permitted Transferee or (y) otherwise in compliance with this
Section 8.6.

(b) Except for Transfers or issuances specifically authorized by clause (ii)(x)
of Section 8.6(a), if any holder or issuer of an Upstream Ownership Interest (an
“Upstream Transferor”) proposes to Transfer or issue all or any part of an
Upstream Ownership Interest pursuant to a bona fide offer received from any
Person, then prior to accepting such offer the Upstream Transferor shall provide
written notice thereof to the Members, which notice shall set forth the terms
and conditions of the offer so received, including the purchase price and the
identity of the proposed transferee. If the Upstream Transferor does not provide
such notice, the Member holding the Units that would be indirectly Transferred
by the Transfer or issuance of the Upstream Ownership Interest (the “Indirect
Transfer Interest”) shall provide such notice to the other Members promptly upon
learning that such transaction will occur or has occurred. Within fifteen
(15) days following receipt of such notice by the other Members, or if later,
within thirty (30) days of the other Members learning that the Transfer or
issuance of the Upstream Ownership Interest has occurred, the other Members may
by notice to the Member holding the Indirect

 

- 39 -



--------------------------------------------------------------------------------

Transfer Interest elect to obtain an appraisal by an Independent Qualified
Appraiser of the fair market value of the Indirect Transfer Interest. Within
fifteen (15) days following receipt by the other Members of the results of the
appraisal, the other Members may elect by notice to the Member holding the
Indirect Transfer Interest to purchase all or part of the Indirect Transfer
Interest at a price equal to the fair market value of the Indirect Transfer
Interest as determined by such appraisal. The closing of a purchase of such
Indirect Transfer Interest by the other Members under this Section 8.6(b) shall
occur within ten (10) days following the expiration of the last period during
which the other Members might elect to purchase any of the Indirect Transfer
Interest, or at such later date when all approvals required by Gaming
Authorities or otherwise are obtained (such approvals to be obtained as soon as
is reasonably practicable).

(c) Each Member shall be obligated to cause, and shall implement procedures to
enable it to cause, its direct and indirect owners who may become subject to the
provisions of this Article VIII, including Section 8.5, to comply herewith.
Without limiting the generality of the foregoing, RLJ agrees to include, in the
constituent documents of any entity to which RLJ Transfers Units as contemplated
by Section 1.11, contractual or other governing provisions requiring such
entity’s direct and indirect owners to so comply.

8.7 Operating Rules.

(a) The Member transferring or proposing to transfer Units, or whose Units are
the subject of a Transfer or proposed Transfer, shall not have the right to vote
upon whether the Company shall exercise any right under this Article VIII to
purchase such Units.

(b) The right of the remaining Members, among themselves, to exercise any
purchase right arising under this Agreement shall be pro rata based on the
number of Units held by each Member wishing to participate in the purchase
immediately before the exercise of the option.

(c) If an offer to sell is made pursuant to this Article VIII, the offer shall
be deemed to have been refused unless accepted in writing within the time period
specified.

ARTICLE IX

GAMING MATTERS

9.1 Licensing; Compliance Program. At such time that the Company holds a Gaming
License or is the holder of an interest or shares in an entity that holds a
Gaming License, the Members and their respective Affiliates, owners, directors,
managers, officers, employees, and agents will be subject to applicable Gaming
Laws and to the licensing and regulatory control of Gaming Authorities. Each
record owner of any interest in the Company is required to comply with all
applicable Gaming Laws. Each Member acknowledges that, in order for the Company
to carry on its business or to own an interest in an entity that conducts a
gaming business, each Member, its Affiliates, and such Member’s and its
Affiliates’ respective owners, directors, managers, officers, employees, and
agents (“Related Parties”) may be required to submit personal history and
financial information to, and be licensed or found suitable by, Gaming
Authorities in any jurisdiction related to the business or affairs of the
Company, any Member, or any direct or indirect owner of an

 

- 40 -



--------------------------------------------------------------------------------

interest in a Member. If required by any Gaming Authority, each Member shall and
shall cause its respective Related Parties to, promptly submit such personal
history and financial history, cooperate in any investigation and diligently
seek a license or finding of suitability. Each Member shall be responsible for
paying or causing to be paid all of its and its Related Parties’ costs and
expenses in connection with obtaining, attempting to obtain or retaining a
Gaming License. Each Member further acknowledges that Pinnacle maintains the
Pinnacle Compliance Program for purposes related to gaming and related licensing
matters and agrees to cooperate and to cause its respective Affiliates, owners,
directors, managers, officers, employees, and agents to cooperate with the
Pinnacle Compliance Program.

9.2 Gaming Problem.

(a) In the event the Board determines that a Gaming Problem exists, the Company
shall provide written notice to the applicable Member of the Company, requesting
that such Person immediately eliminate the Gaming Problem; and

(i) (x) if the Gaming Problem is caused by a manager, director, officer, or
trustee of such Member or by a director of the Company appointed by such Member,
and if the Board determines in its discretion that no other satisfactory
solution is available, the Member shall terminate the employment of such Person
and remove him or her from his position as such, and (y) if the Gaming Problem
is caused by a member, shareholder, partner, beneficiary, or other owner of such
Member or a Related Party of such Member, and if the Board determines in its
discretion that no other satisfactory solution is available, such Member shall
be required to purchase such Person’s ownership or other interest in such Member
or Related Party or otherwise cause such Person to divest itself of its
interest; or

(ii) if, after providing the applicable Member with 30 days to eliminate the
Gaming Problem, such Gaming Problem continues to exist, then the Company shall
redeem or have another Person or Persons purchase all of the interests held or
owned by such Member at a redemption or purchase price equal to (x) the price
dictated by the applicable Gaming Laws, or (y) if the price is not dictated by
the applicable Gaming Laws, the fair market value of such interests, as
(A) negotiated by the Company and the applicable Member, or (B) if the price
cannot be negotiated, then the price determined by an Independent Qualified
Appraiser. At the option of the Company, such price may be paid by an unsecured
promissory note, with principal and interest payable on a fully amortizing,
monthly basis over thirty-six (36) months, with interest, compounded annually,
at a rate per annum equal to the Prime Rate (as of the time such promissory note
is issued) (the agreement to pay interest hereunder on such note is expressly
limited so that in no contingency or event whatsoever shall the amount paid or
agreed to be paid to the applicable Member exceed the highest lawful rate under
applicable usury laws). Subject to the applicable Gaming Laws, the foregoing
right of redemption or purchase shall be exercised upon 20 days’ prior written
notice to the applicable Member. On and after the date set forth in such notice
as the date of redemption or purchase, all rights of such Member as a member of
the Company shall cease and terminate and such Member’s interests in the Company
shall no longer be deemed outstanding.

(b) Notwithstanding Section 9.2(a)(ii):

 

- 41 -



--------------------------------------------------------------------------------

(i) In the event that Pinnacle is the Member with respect to which a Gaming
Problem exists, Pinnacle shall be required to take steps that, to the maximum
extent possible, are consistent with those that would be required to be taken by
any other Member under Section 9.2(a)(i); and

(ii) So long as Pinnacle commences resolution of such Gaming Problem within 30
days after receiving notice from the applicable Gaming Authority that such
Gaming Problem is unable to be resolved as a result of the procedures set forth
in Section 9.2(a)(i), Pinnacle and the other Members shall, to the maximum
extent permitted by applicable Gaming Laws, cooperate in good faith to find a
resolution that has the least adverse effect on Pinnacle’s rights as a Member
hereunder and on the rights of Pinnacle or its Affiliate under the Project
Management Agreement.

ARTICLE X

DISSOLUTION AND TERMINATION OF THE COMPANY

10.1 Dissolution. The Company shall be dissolved, its assets shall be disposed
of, and its affairs wound up upon the earliest to occur of any of the events set
forth in Section 1.8.

10.2 Winding Up. Upon the occurrence of any event set forth in Section 1.8, the
Company shall continue solely for the purpose of winding up its affairs in an
orderly manner, liquidating its assets, and satisfying the claims of its
creditors. The Board shall be responsible for overseeing the winding up and
liquidation of the Company, shall take full account of the assets and
liabilities of the Company, shall either cause its assets to be sold to any
Person or distributed to a Member, and if sold, as promptly as is consistent
with obtaining the fair market value thereof, shall cause the proceeds
therefrom, to the extent sufficient therefor, to be applied and distributed as
provided in Section 10.5.

10.3 Distributions in Kind. Any non-cash asset distributed to one or more
Members shall first be valued at its fair market value to determine the gain or
loss that would have been included in the amounts allocated pursuant to Article
VI if such asset were sold for such value. Such gain or loss shall then be
allocated pursuant to Article VI, and the Members’ Capital Accounts shall be
adjusted to reflect such allocations. The amount distributed and charged to the
Capital Account of each Member receiving an interest in such distributed asset
shall be the fair market value of such interest (net of any liability secured by
such asset that such Member assumes or takes subject to). Notwithstanding
anything to the contrary in this Section 10.3, the Company shall not make any
distribution of a non-cash asset to any Member who objects, other than as part
of a distribution of a non-cash asset to all of the Members pro rata in the
proportion provided by Section 10.5.

10.4 Determination of Fair Market Value. For purposes of Section 10.3, if the
Company makes a distribution of a non-cash asset to any Member, other than as
part of a distribution to all of the Members pro rata in the proportion provided
by Section 10.5, then the fair market value of such asset shall be determined by
the Board or, if any Member so requests, by an Independent Qualified Appraiser.

 

- 42 -



--------------------------------------------------------------------------------

10.5 Order of Distributions upon Liquidation. After satisfying (whether by
payment or reasonable provision for payment) the debts and liabilities of the
Company to the extent required by law, including debts and liabilities to
Members who are creditors of the Company to the extent permitted by law, the
remaining assets shall be distributed to the Members in accordance with their
positive Capital Account balances, after taking into account income and loss
allocations for the Company’s taxable year during which liquidation occurs. Such
liquidating distributions shall be made by the end of the Company’s taxable year
in which the Company is liquidated, or, if later, within ninety (90) days after
the date of such liquidation. If for any reason the distribution of the
remaining assets to the Members in accordance with their positive Capital
Account balances would result in a distribution of such assets other than in
proportion to the respective number of Units then held by the Members, then
notwithstanding the allocation provisions in Sections 6.1 through 6.4, any or
several items of income, gain, loss, or deduction shall be reallocated to the
Members in a manner such that, to the extent possible, the Capital Account
balance attributable to each Unit is equal.

10.6 Limitations on Payments Made in Dissolution. Each Member shall be entitled
to look solely to the assets of the Company for the return of such Member’s
positive Capital Account balance. Notwithstanding that the assets of the Company
remaining after payment of or due provision for all debts, liabilities, and
obligations of the Company may be insufficient to return the Capital
Contributions or share of net earnings reflected in such Member’s positive
Capital Account balance, a Member shall have no recourse against the Company or
any other Member.

(a) Termination. Immediately upon the completion of the distribution of all of
the Company’s assets in the manner provided for in this Article X, the Company
shall terminate.

ARTICLE XI

AMENDMENTS OF COMPANY DOCUMENTS

To amend the Certificate or any provision of this Agreement, the affirmative
vote or consent of Members whose Participating Percentages, in the aggregate,
equal or exceed seventy percent (70%) shall be required; provided, however, that
to the extent that any amendment is required to implement any matter
specifically provided for in this Agreement, the Board may adopt such amendment.

ARTICLE XII

MISCELLANEOUS PROVISIONS

12.1 Notices.

(a) Any written notice, offer, demand, or communication required or permitted to
be given by any provision of this Agreement shall be deemed to have been given
if personally delivered or mailed by certified mail, return receipt requested,
or sent by overnight delivery, telex, telegram, or facsimile transmission to
such Member’s address as set forth on Schedule 12.1 attached hereto, as updated
from time to time by the Board upon request by the Members.

 

- 43 -



--------------------------------------------------------------------------------

(b) Any notice delivered personally shall be deemed to have been given on the
date it is so delivered, and any notice delivered by certified mail, return
receipt requested, or express delivery service shall be deemed to have been
given on the date it is received. Notices sent by telex, telecopier, or
facsimile transmission shall be effective upon confirmation of transmission. Any
party may change the address to which notices hereunder are to be sent to it by
giving written notice of such change of address in the manner herein provided
for giving notice.

(c) Any Member may change his address for purposes of this Agreement by giving
written notice of such change to the other Members in the manner hereinbefore
provided for the giving of notice.

12.2 Article and Section Headings. The article and Section headings in the
Agreement are inserted for convenience and identification only and do not define
or limit the scope, extent, or intent of this Agreement or any of the provisions
hereof.

12.3 Construction. As appropriate in context, whenever the singular number is
used herein, the same shall include the plural, and the neuter, masculine, and
feminine genders shall include each other. The terms “include,” “includes,”
“including,” and variations thereof shall be construed not as limiting in nature
but as “include without limitation,” “includes without limitation,” “including
without limitation,” etc. If any language is stricken or deleted from this
Agreement, such language shall be deemed never to have appeared herein and no
other implication shall be drawn therefrom. The Members hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Members, and no presumption of burden
of proof shall arise favoring or disfavoring any Member by virtue of the
authorship of any of the provisions of this Agreement.

12.4 Severability. If any covenant, condition, term, or provision of this
Agreement is found to be illegal, or if the application thereof to any person or
any circumstance shall to any extent be judicially determined to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
covenant, condition, term, or provision to Persons or circumstances other than
those to which it is held invalid or unenforceable, shall not be affected
thereby, and each covenant, condition, term, and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law.

12.5 Governing Law. This Agreement has been executed in and shall be construed
and enforced in accordance with, and governed by, the laws of the Commonwealth
of Pennsylvania, regardless of the choice or conflict of laws provisions of
Pennsylvania or any other jurisdiction.

12.6 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together, shall constitute one and the same Agreement. Facsimile signatures, or
signatures delivered by other electronic means, shall constitute original
signatures.

 

- 44 -



--------------------------------------------------------------------------------

12.7 Entire Agreement. This Agreement, together with its Schedules, the Project
Management Agreement, and the Consulting Agreement, constitutes the entire
agreement of the parties. This Agreement cannot be amended, changed, or modified
orally but only by an agreement in writing in accordance with Article XI. There
are no representations, warranties, or agreements other than those set forth in
this Agreement.

12.8 Further Assurances. The Members and any subsequently admitted Member will
execute and deliver, from time to time, such further instruments and do such
further acts as maybe required to carry out the intent and purposes of this
Agreement.

12.9 Successors and Assigns. Subject to the limitations on transferability
contained herein, this Agreement shall be binding upon, and shall inure to the
benefit of, the heirs, administrators, personal representatives, successors, and
assigns of the respective parties hereto.

12.10 Creditors. None of the provisions of this Agreement shall be construed for
the benefit of or enforceable by any of the creditors of the Company or the
creditors of any Member.

12.11 Schedules. The Schedules referenced in this Agreement are a part of this
Agreement as if set forth fully herein. All references to this Agreement shall
be deemed to include the Schedules, unless the context requires otherwise.

12.12 Remedies. The rights and remedies of a Member hereunder shall not be
mutually exclusive and the exercise by any Member of any right to which he is
entitled shall not preclude the exercise of any other right he may have.

12.13 Arbitration; Injunctive Relief.

(a) Any controversy or claim arising out of or relating to this Agreement or the
breach, termination or validity thereof, shall be settled by arbitration in
accordance with the rules of the American Arbitration Association. The
arbitration shall occur in Philadelphia, Pennsylvania within thirty (30) days
following a Member sending by certified mail to the other Members a notice of
submission to arbitration (“Arbitration Notice”).

(b) With respect to any matter submitted to arbitration in which the amount in
controversy is less than $1,000,000, the matter shall be decided by a single
arbitrator selected by the Members. If the Members cannot unanimously agree to
an arbitrator within fourteen (14) days following the date of the Arbitration
Notice, then the arbitrator shall be selected in accordance with the procedure
set forth in the rules of the American Arbitration Association. The arbitrator
shall be a licensed member of the bar of Pennsylvania, shall be experienced in
corporate law, and shall not have performed services for any Member or any
Affiliate of a Member during the previous five (5) year period. The arbitrator
shall submit a written decision within sixty (60) days following appointment.

(c) With respect to any matter submitted to arbitration in which the amount in
controversy is $1,000,000 or more, the matter shall be decided by a panel of
three (3) arbitrators selected by the parties to the dispute as provided in this
paragraph. Within

 

- 45 -



--------------------------------------------------------------------------------

fifteen (15) days after the commencement of arbitration, each party shall select
one person to act as arbitrator and the two selected shall select a third
arbitrator within ten (10) days after their appointment. If the arbitrators
selected by the parties are unable or fail to agree upon the third arbitrator,
the third arbitrator shall be selected by the American Arbitration Association.
The arbitrators so appointed shall meet within 10 days after the appointment of
the third arbitrator to review the mater in dispute. The arbitrators shall
submit a written decision within sixty (60) days following the initial meeting
of the Arbitrators.

(d) In interpreting this Agreement, an arbitrator shall be bound by and follow
the substantive law of the Commonwealth of Pennsylvania. To the extent
applicable and not inconsistent with this Section 12.13, an arbitrator shall
apply the Federal Rules of Civil Procedure.

(e) It is agreed that each Member and each director (or his representative)
shall be entitled to injunctive relief to prevent breaches of this Agreement and
to specifically enforce the terms and provisions hereof in addition to any other
remedy to which he or it may be entitled pursuant to this Agreement or at law or
in equity.

12.14 Representations and Warranties. Each Member hereby represents and warrants
to the Company and each other Member as follows (with certain representations
and warranties to be made by RLJ only):

(a) In the case of a Member that is an entity: (i) that Member is duly
incorporated, organized, or formed (as applicable), validly existing, and (if
applicable) in good standing under the law of the jurisdiction of its
incorporation, organization, or formation; (ii) if required by applicable law,
that Member is duly qualified and in good standing in the jurisdiction of its
principal place of business, if different from its jurisdiction of
incorporation, organization, or formation; (iii) that Member has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and all necessary actions by the board of directors, shareholders,
managers, members, partners, trustees, beneficiaries, or other applicable
Persons necessary for the due authorization, execution, delivery, and
performance of this Agreement by that Member have been duly taken; and (iv) that
Member has duly executed and delivered this Agreement, and it constitutes a
legal, valid, and binding obligation of that Member enforceable against it in
accordance with its terms (except as may be limited by bankruptcy, insolvency,
or similar laws of general application and by the effect of general principles
of equity, regardless of whether considered at law or in equity).

(b) That Member’s authorization, execution, delivery, and performance of this
Agreement does not and will not (i) conflict with, or result in a breach,
default, or violation of (A) the organizational documents of such Member (if it
is an entity), (B) any contract or agreement to which that Member is a party or
is otherwise subject, or (C) any law, order, judgment, decree, writ, injunction,
or other restriction of any government, governmental agency, or court, or any
arbitration award, to which that Member is subject; or (ii) require any consent,
approval, or authorization from, filing, or registration with, or notice to, any
governmental authority or other Person, unless such requirement has already been
satisfied.

 

- 46 -



--------------------------------------------------------------------------------

(c) That Member is familiar with the existing or proposed business, financial
condition, properties, operations, and prospects of the Company; it has asked
such questions and conducted such due diligence concerning such matters and
concerning its acquisition of a membership interest as it has desired to ask and
conduct, and all such questions have been answered to its full satisfaction; it
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Company; it
understands that owning a membership interest involves various risks, including
the restrictions on transferability set forth in this Agreement, lack of any
public market for the membership interest, the risk of owning its membership
interest for an indefinite period of time, and the risk of losing its entire
investment in the Company; it is able to bear the economic risk of such
investment; it is acquiring its membership interest for investment, solely for
its own beneficial account and not with a view to or any present intention of
directly or indirectly selling, transferring, offering to sell or transfer,
participating in any distribution, or otherwise disposing of all or a portion of
its membership interest; and it acknowledges that the membership interest has
not been registered under the 1933 Act or any other applicable federal or state
securities laws, and that the Company has no intention, and shall not have any
obligation, to register or to obtain an exemption from registration for the
membership interest or to take action so as to permit sales pursuant to the 1933
Act (including Rules 144 and 144A thereunder).

(d) (i) That it is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D promulgated under the 1933 Act.

(ii) RLJ represents and warrants to the Company that, in the event of a Transfer
of any of RLJ’s Units to an entity constituting a Permitted Transferee (an “RLJ
Entity”), then (x) such RLJ Entity will be an “accredited investor,” as such
term is defined in Rule 501(a) of Regulation D promulgated under the 1933 Act,
RLJ will cause such Transfer to be made in compliance with all securities laws,
and such RLJ Entity shall deliver a letter to the Company affirmatively making
the representations and warranties contained in this Agreement to the Company as
if it were an original Member and (y) each then existing and each future equity
owner in such RLJ Entity will be an “accredited investor” as such term is
defined in Rule 501(a) of Regulation D promulgated under the 1933 Act.

(e) That it understands that the Units have not been and will not be registered
under the 1933 Act or registered or qualified under any state securities or blue
sky laws and cannot be resold without such registration of qualification or an
exemption therefrom.

(f) That the Units are to be acquired for its own account for investment, and
not with a view to the sale or distribution of any part thereof (other than any
transfer or assignment to another wholly-owned subsidiary of its parent entity,
or in the case of RLJ, to an RLJ Entity in a transaction not in violation of the
securities laws).

(g) That it has no present intention of selling, granting participations in or
otherwise distributing its Units, but subject nevertheless to any requirement of
law that the disposition of its property shall at all times be within its
control (other than any transfer or assignment to another wholly-owned
subsidiary of its parent entity, or in the case of RLJ, to an RLJ Entity in a
transaction not in violation of the securities laws) (except that RLJ

 

- 47 -



--------------------------------------------------------------------------------

contemplates that he may Transfer his Units to an RLJ Entity and that such RLJ
Entity may issue its securities, in transactions not in violation of the
securities laws, to Persons who will certify that they are “accredited
investors,” as such term is defined in Rule 501(a) of Regulation D promulgated
under the 1933 Act; provided that it will condition such issuance upon
compliance by such RLJ Entity and all Persons associated with such RLJ Entity
with all applicable Gaming Laws and licensing and suitability requirements
including having all such Persons agree that such RLJ Entity shall have the
right to repurchase or require any such Person to dispose of such securities
upon such terms and conditions as may be required by the applicable Gaming
Authorities).

(h) That it is not a party to any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person, or to any third person, with respect to its Units (except that RLJ
contemplates that he may Transfer his Units to an RLJ Entity and that such RLJ
Entity may issue its securities, in transactions not in violation of the
securities laws, to Persons who will certify that they are “accredited
investors,” as such term is defined in Rule 501(a) of Regulation D promulgated
under the 1933 Act; provided that it will condition such issuance upon
compliance by such RLJ Entity and all Persons associated with such RLJ Entity
with all applicable Gaming Laws and licensing and suitability requirements
including having all such Persons agree that such RLJ Entity shall have the
right to repurchase or require any such Person to dispose of such securities
upon such terms and conditions as may be required by the applicable Gaming
Authorities).

(i) That (A) it is not using funds which constitute assets allocated to any
separate account maintained by it in which any “employee benefit plan” subject
to the provisions of ERISA has an interest and it is not an “employee benefit
plan” subject to the provisions of ERISA and (B) it is a citizen or resident of
the United States or an entity organized under the laws of the United States or
a state within the United States.

(j) That it has not directly or indirectly given or received and undertakes, on
behalf of itself and any of its controlled Affiliates, employees, officers,
directors, agents and consultants, not to give or to receive, directly or
indirectly, any commission, payment secret rebate or other thing of value to or
from any third-party, including any government official, government employee,
political party or official thereof or candidate for political office, in order
to improperly influence or induce the award of any contract, license, permit or
other award to the Company or any Affiliates of the Company or any Member. The
foregoing expressly excludes any political contributions or fundraising
activities made or undertaken in full compliance with applicable campaign
finance laws. Each Member acknowledges that the giving or receiving of any such
commission, payment secret rebate or other thing of value constitutes a breach
of applicable legal and ethical standards and may result in, inter alia,
immediate expulsion from the Company and forfeiture of the Member’s Interest.

(k) That it will notify the Company immediately upon becoming aware of any
change in its ownership or other status that may necessitate a notification to
the Pennsylvania Gaming Control Board or any other governmental or regulatory
body that may have regulatory authority over the Company, its business, or any
Affiliates of the Company.

 

- 48 -



--------------------------------------------------------------------------------

(l) RLJ represents and warrants to the Company that at no time will he permit
any RLJ Entity to be required to be registered as, and/or be an affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(m) That it will provide such information, execute forms, affidavits or other
documents, and cooperate in all respects, including, without limitation,
submitting to fingerprinting and background checks or requiring its owners to do
the same, all as may be reasonably required in connection with the application
for renewal or maintenance of any permit, license or approval necessary to
operate the Company’s business.

(Signatures appear on next page)

 

- 49 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have executed this Agreement as of the Agreement
Signature Date.

 

MEMBERS: PINNACLE ENTERTAINMENT, INC., a Delaware corporation By:      Name:  
   Title:         Robert L. Johnson

 

- 50 -



--------------------------------------------------------------------------------

SCHEDULE A

PNK (PA), LLC

MEMBERS

AS OF THE AGREEMENT EFFECTIVE DATE

 

MEMBER

   NUMBER OF
UNITS    INITIAL
CAPITAL ACCOUNT

Pinnacle Entertainment, Inc.

   200,000    Initial Net Value

Robert L. Johnson

   100,000    Zero

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 2-1

MINIMUM FACILITY

(PROJECT DEVELOPMENT PLAN)

 

  •   Single-level, 80,000 square-foot casino, featuring 3,000 slot machines.

 

  •   3,000-car parking lot/garage.

 

  •   5 restaurants plus food court.

 

  •   12-14 screen multiplex movie theater.

 

  •   Waterfront ice-skating rink.

 

  •   36,000 square feet of retail and entertainment outlets.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 3.1

INITIAL NET VALUE

The Initial Net Value shall be an amount equal to the aggregate amount of cash
that has been contributed to the Company as capital as of the Agreement
Effective Date (including cash disbursed or expended by Pinnacle on behalf of
the Company, and without regard to whether the expenditure of such contributions
was treated as capital expenditures or expensed amounts in the books of the
Company).

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 5.1

INITIAL DIRECTORS

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE 12.1

ADDRESSES

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

PROJECT MANAGEMENT AGREEMENT

 

- 6 -



--------------------------------------------------------------------------------

PROJECT MANAGEMENT AGREEMENT

This Project Management Agreement (“Agreement”) is made and entered into as of
the          day of                      2006, by and between PNK (PA), LLC, a
Pennsylvania limited liability company (“Owner”) and                     , a
Delaware                      and a subsidiary of Pinnacle Entertainment, Inc.,
a Delaware corporation (“Project Manager”).

 

I. Statement of Background Information.

Owner has been selected as one of a limited number of parties that are expected
to be issued a license to conduct a gaming business located in or around
Philadelphia County, Pennsylvania. The Owner intends to carry out the
acquisition, development, construction, improvement, financing, management, and
operation of a commercial real estate project, and all rights and licenses
necessary or attendant thereto, for the operation of a mixed-use gaming casino
and entertainment complex to be situated on or about 33 acres located in what is
currently know as the “Fish Town” area within Philadelphia County, Pennsylvania
(including application for, and exploitation of, a license to operate a gaming
facility obtained from all appropriate regulatory agencies) (the “Project”).
Owner desires to engage the services of Project Manager to perform for the Owner
the services described in this Agreement in connection with the design,
licensing, financing, development, construction and permitting of the Project.
Owner further desires to engage the services of Project Manager to oversee the
opening and day-to-day post-opening operations related to the Project. Project
Manager desires to provide to Owner the services described in this Agreement in
connection with the design, licensing, financing, development, construction,
permitting, opening and the day-to-day post-opening operations related to the
Project.

AGREEMENT

For and in consideration of the promises and the mutual agreements and other
consideration stated herein, Project Manager and Owner hereby agree as follows:

 

II. Basic Terms.

A. Term. The term of this Agreement shall commence on                     ,
2006, and, unless terminated earlier strictly as provided in this Agreement,
shall expire on the date on which Pinnacle Entertainment, Inc. (“Pinnacle”) or
any of its affiliates ceases to be a member of Owner.

B. Definitions.

1. “Annual Operating Plan” shall have the meaning assigned to such term in the
Operating Agreement.

2. “Commencement Date” shall mean the first date that the Project Facilities are
complete, open to the public and that gaming is conducted in the Project
Facilities as provided in this Agreement.

 

- 1 -



--------------------------------------------------------------------------------

3. “Contractors” shall mean any contractor hired or retained by Project Manager
to provide services (other than professional design services) in connection with
the Project.

4. “Design Professional” or “Design Professionals” shall mean any architect,
engineer, consultant or other person, firm or corporation hired or retained by
the Project Manager to provide professional design services in connection with
the Project.

5. “Fiscal Year” shall mean the fiscal year of Owner.

6. “GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, in each case as historically applied by Pinnacle.

7. “Gaming Problem” shall have the meaning assigned to such term in the
Operating Agreement.

8. “Legal Requirements” shall mean any and all present and future federal,
State, local and administrative, or legislative rulings or decisions, as well as
any and all present and future federal, state, local laws, codes, rules,
regulations, permits, licenses and certificates, in any way applicable to Owner,
Project Manager, the Project and the Project Facilities, as then currently in
effect.

9. “Operating Agreement” shall mean Amended and Restated Limited Liability
Company Operating Agreement of Owner, dated as of          day of November,
2006, by and between Pinnacle, as a member, and Robert L. Johnson, an
individual, as a member, as amended, modified, supplemented, and/or restated
from time to time in accordance with the terms thereof.

10. “Operating Expenses” shall mean all expenses of operating the Project
Facilities, determined in accordance with GAAP, consistently applied.

11. “Permitted Investments” shall mean investments designated as “Permitted
Investments” by Owner at request of Project Manager.

12. “Pinnacle” shall mean Pinnacle Entertainment, Inc., a Delaware corporation.

13. “Project AGR” shall mean the amount equal to the sum of (i) casino win and
(ii) all revenues from sources relating to the Project Facilities other than
gaming revenues, but excluding (for avoidance of any doubt) any proceeds from
the sale or other dispositions of the capital assets, fire and extended coverage
insurance proceeds other than for business interruption, any condemnation awards
other than for temporary condemnation, and Promotional Allowances.

 

- 2 -



--------------------------------------------------------------------------------

14. “Project Costs” shall mean the sum of (i) the construction, development and
marketing costs and expenses set forth in the Project Development Plan and
(ii) Pre-Opening Expenses, but excluding in both cases (for avoidance of the any
doubt) expenditures for land acquired by Owner for the Project, the initial
license fee paid to the Commonwealth of Pennsylvania on selection of Owner as a
licensee, and capitalized financing costs associated with the Project Financing,
such as interest expense, costs and premiums, if any.

15. “Project Development Plan” shall have the meaning assigned to such term in
the Operating Agreement.

16. “Project Facilities” shall mean the minimum facility described on Schedule
2-2 attached to the Operating Agreement.

17. “Project Financing” shall mean the construction financing and the permanent
financing for the Project.

18. “Promotional Allowances” shall mean the retail value of transportation,
complimentary hotel accommodations, food, beverages, merchandise, chips, tokens,
entertainment, or services provided to patrons for promotional purposes.

19. “RLJ” shall mean Robert L. Johnson, an individual.

 

III. Pre-Opening Responsibilities of Project Manager.

Project Manager shall, in compliance with this Agreement and the instructions of
Owner, perform the services in this Agreement as they relate to the design,
planning, financing, development, construction and completion of the Project and
opening of the Project Facilities. The responsibilities and obligations imposed
upon Project Manager under this Article III, including, but not limited to, the
performance by Project Manager of all things necessary and/or reasonably
inferable from the Agreement as being required or necessary under this Agreement
to complete Project and open Project Facilities, shall be referred to as
“Project Manager Pre-Opening Services.”

Project Manager shall perform the Project Manger Pre-Opening Services under this
Agreement subject to: (i) the Project Development Plan, (ii) the provisions of
this Agreement, and (iii) Owner’s further written instructions within the scope
of this Agreement.

Without limiting the force and effect of Section XII.B, in discharging Project
Manager Pre-Opening Services, Project Manager shall act in a competent, honest,
diligent, thorough, cooperative, expeditious, and efficient manner in keeping
with the standards of the industry, and in a manner consistent with the nature
of the Project. Project Manager acknowledges that Project Manager has no
authority to bind Owner, except as Owner may authorize in writing, email or as
otherwise provided in this Agreement. Notwithstanding anything to the contrary
in this Agreement, Owner shall at all times have the right to instruct Project
Manager in writing regarding actions to be taken by Project Manager in
connection with the Project, and, provided such instructions do not increase
(other than in an immaterial

 

- 3 -



--------------------------------------------------------------------------------

manner) the time, cost or expense of the Project Manager Pre-Opening Services,
such instructions shall supersede the provisions of this Agreement. In addition
to the services of Project Manager described immediately above, Project Manager
Pre-Opening Services shall also include, and Project Manager shall perform, each
and all of the following:

A. Contractors, Etc. Assist Owner in engaging Contractors, suppliers, laborers,
materialmen, consultants (including Design Professionals), and others in
connection with the development and construction of the Project. Project Manager
shall represent Owner in implementing the construction and design contracts and
service agreements related to the Project (“Construction Contracts”);

B. Coordinate Construction. Coordinate the architectural, construction,
engineering, and other development entities using best efforts so as to promote
the goal of completion of the Project in accordance with the Construction
Contracts and the Project Development Plan, including but not limited to the
following:

1. Supervision of Contractor. Project Manager shall require Contractors and
Design Professionals to perform and cause to be performed the construction
required for the Project, including, but not limited to, off-site work,
diligently and in a good and workmanlike manner in conformity with the
Construction Contracts and Project Development Plan and in accordance with
first-class building practice and applicable laws, ordinances, rules,
regulations, reservations and other restrictions affecting the site of the
Project and the Project;

2. Enforce Contracts. In coordination with Owner, Project Manager shall use
commercially reasonable efforts to enforce, and perform all of Owner’s
obligations under, all Construction Contracts. Project Manager shall use
commercially reasonable efforts to enforce compliance by Contractors with their
contractual obligations under such Construction Contracts, and otherwise shall
use commercially reasonable efforts to enforce or cause the enforcement, in a
manner approved by Owner, of all other contractual agreements in effect with
respect to the Project, to the end that Owner’s interest with respect to the
Project shall be preserved and no default chargeable to Owner shall exist
thereunder. Subject to the limitations of this Agreement, Project Manager shall,
on behalf of Owner, comply with all duties and obligations of Owner under the
Construction Contracts, and shall use its commercially reasonable efforts not to
permit any default to occur thereunder on the part of Owner. In the event
Project Manager is unable to comply and a default in the performance of Owner’s
obligations should occur under any of the Construction Contracts, Project
Manager shall promptly notify Owner and take such actions as may be required to
cure such default, in a manner consistent with its obligations to provide
Project Manager Pre-Opening Services pursuant to the provisions of this
Agreement;

3. Records. Project Manager shall require Contractors and Design Professionals,
subject to the terms and provisions of the Construction Contracts, to keep such
full and detailed accounts as Owner or Project Manager shall deem necessary or
desirable;

 

- 4 -



--------------------------------------------------------------------------------

4. Bonds; Guaranty. Project Manager shall require Contractors to furnish a
performance and payment bond and obtain a guaranty of performance and completion
in accordance with the Construction Contracts, as applicable, and any other
terms and conditions prescribed by Owner;

5. Architectural Review. Project Manager shall review designs and plans and
specifications prepared by Design Professionals from time to time and shall
consult with Design Professionals and Owner regarding such matters with the goal
of achieving economy and construction feasibility for the Project;

6. Construction Consulting. Project Manager shall advise Design Professionals
and Owner regarding the selection of materials, building systems, equipment, and
energy conservation methods; and Project Manager shall make recommendations
regarding such items and the labor, time, and other requirements for
installation and construction; such review, advice and recommendations to take
into account the following considerations: good construction practice;
availability of materials and equipment; site logistics and temporary job site
support facilities; unit prices and/or alternatives; procedures and coordination
among the Project participants; and elimination of possible conflicts with
overlapping trade responsibilities;

7. Redesign. Project Manager shall coordinate Contractors and Design
Professionals with respect to redesign work that may be necessary or desirable
for the Project to keep the Project within the Project Development Plan;

8. Bidding. Project Manager shall review in cooperation with Contractors, Design
Professionals and other Project consultants, the working drawings,
specifications and Plans as they are being prepared and make recommendations
regarding the division of work in the working drawings to facilitate bidding and
the awarding of separate contracts with various trades, taking into
consideration such factors as time of performance, availability of labor,
overlapping trade jurisdictions, provisions for temporary facilities, and
encouragement of competitive bidding. Project Manager shall also coordinate
Design Professionals, Contractors, and such other consultants as may be
necessary to prepare, issue, and distribute bidding documents. In cooperation
with Design Professionals, Project Manager shall conduct pre-bid conferences;
receive bids; tabulate, check and review bids and prepare analyses of bids; and
make recommendations and determinations for award of contracts or rejection of
bids consistent with this Agreement;

9. Meetings. Project Manager shall schedule and attend regular meetings with
representatives of Design Professionals, Contractors and such other consultants,
as appropriate, and keep records of such meetings and submit same to Owner upon
request;

10. Coordination. In consultation with Owner, Project Manager shall coordinate
lines of authority and division of responsibility among Contractors and other
persons involved in the Project;

 

- 5 -



--------------------------------------------------------------------------------

11. Change Orders. Project Manager shall receive and process all requested
change orders and make recommendations to Owner regarding same;

12. Reference Materials. Subject to the terms and conditions of the Construction
Contracts, Project Manager shall use best efforts to confirm that Contractors
are maintaining the following on a current basis: records of all contracts, shop
drawings, samples, and applicable handbooks; governmental, commercial, and
technical standards and specifications; maintenance and operating manuals and
instructions; and any other related documents and materials that in any way
arise out of or are necessary or convenient for the construction of the Project.
Project Manager shall promptly inform Owner if Project Manager discovers any
failure by Contractors to so maintain these aforementioned items. At the
completion of the Project and upon Owner’s request, Project Manager shall
deliver to Owner all such documents maintained by Project Manager and obtain and
deliver to Owner those documents maintained by Design Professionals and
Contractors;

13. Cost Control. In coordination with Contractors, Project Manager shall
monitor an effective system of cost control;

14. Inspections. Project Manager shall conduct, when appropriate with respect to
the progress of the various portions of the Project, inspections of such various
portions of the Project; and Project Manager shall assist Design Professionals
and design consultants in preparation of a list (“Punch List”) of incomplete or
unsatisfactory items together with a schedule for their completion;

15. Delay Prevention. Project Manager shall work with Contractors and others and
consultants to minimize labor conflicts, work stoppages, and jurisdictional
disputes involving the Project;

16. Applications for Payment. Project Manager shall coordinate delivery of,
review, approve, and consult with and provide advice to Owner on, all
applications for payment from Contractors and Design Professionals; and

17. Owner’s Lenders. Project Manager shall manage and coordinate Owner’s
obligations under any and all documents between Owner (and/or any affiliate of
Owner) and/or any lender of Owner (“Owner’s Lenders”) relating to the
construction or development of the Project, including but not limited to, the
preparation and submission of requests for advances of funds, to the extent
requested by Owner.

C. Mechanic’s Liens. Take such steps as are necessary or appropriate, consistent
with this Agreement and the Construction Contracts, to minimize the likelihood
that any Contractor, subcontractor, or material supplier (of which the Project
Manager is aware following due inquiry) will file a mechanic’s lien against the
Project, including the imposition and enforcement of lien waiver and/or joint
check requirements when deemed appropriate by Owner or Project Manager or agreed
upon between Project Manager and Owner’s Lenders;

 

- 6 -



--------------------------------------------------------------------------------

D. Agreements with Third Parties. Negotiate such agreements, contracts,
documents, and instruments with such parties as Project Manager, in good faith
and in its reasonable discretion, may deem advisable, appropriate, or convenient
provided that such items are within the scope of Project Manager’s
responsibilities hereunder and consistent with Owner’s direction, if any, and
the orderly development of the Project in accordance with the Project
Development Plan;

E. Permits and Licenses. Prepare or cause to be prepared all such applications
for permits and licenses as are necessary or advisable to complete the Project
consistent with the Project Development Plan and Owner’s direction. Project
Manager shall also communicate with governmental agencies, public service
corporations, and utilities, as necessary or appropriate to proceed with and
complete the Project in compliance with all applicable laws, ordinances, and
regulations, and shall keep Owner informed of all such activities;

F. Support Functions. Administration and accounting in connection with the
development of the Project consistent with this Agreement;

G. Support Staff. Provide reasonable administrative, secretarial, and
bookkeeping personnel adequate to carry out Project Manager’s responsibilities
under this Agreement;

H. Reports/Meetings/Conference Calls. Provide to Owner updates as agreed with
the Owner (and Owner’s Lenders), as and when reasonably requested by Owner,
disclosing in detail and in a form approved by Owner the status, progress,
operations, and condition of the Project, and such other reports as Owner shall
reasonably request. In addition, Project Manager shall provide any other
information reasonably requested by Owner from time to time, including such
matters as copies of invoices, progress statements, and architect’s
certificates;

I. Budget Updates. Submit a revised budget for the approval of Owner as
reasonably necessary to accurately reflect material changes to the Project
Development Plan;

J. Consultation. Consult with Owner as to matters within the scope of the
Project Manager Pre-Opening Services at any reasonable time as reasonably
requested by Owner regarding the Project;

K. Coordination with Lender. Assist with the preparation of documentation and
backup required for each draw request on Project Financing.

L. Pre-Opening Activities.

1. Pre-Opening Budget. Ninety (90) days prior to the scheduled Commencement
Date, Project Manager shall commence implementation of a pre-opening program
which shall include all activities necessary to financially and operationally
prepare the Project Facilities for opening. To implement the pre-opening
program, Project Manager shall prepare a comprehensive pre-opening budget which
shall be submitted to Owner for its

 

- 7 -



--------------------------------------------------------------------------------

approval no later than one hundred twenty (120) days prior to the scheduled
Commencement Date (“Pre-Opening Budget”). The Pre-Opening Budget shall set forth
expenses which Project Manager anticipates to be necessary or desirable in order
to prepare the Project Facilities for the Commencement Date, including, without
limitation, cash for disbursements, furnishings and equipment and operating
supplies, hiring, training, relocation and temporary lodging of employees,
advertising and promotion, office overhead and office space (whether on or off
the premises) and travel and business entertainment (including opening
celebrations and ceremonies) (“Pre-Opening Expenses”).

2. Staffing Plan. Project Manager shall have the responsibility and authority to
prepare the staffing plan and to direct the selection, retention and training of
all employees performing services in connection with the management, operation
and maintenance of the Project Facilities on and after the Completion Date. No
later than ninety (90) days prior to the anticipated Completion Date of the
Project (or any portion thereof which may be open to the public for business),
Project Manager will have the responsibility to submit to Owner, for its
approval, a detailed staffing plan for all personnel necessary to operate the
Project Facilities (or portion thereof) in the manner contemplated by this
Agreement, which staffing plan shall include, without limitation, organizational
charts, a job classification system with job descriptions, salary levels and
wage scales (the “Staffing Plan”).

3. Reasonable Estimate Only. Owner recognizes that the Pre-Opening Budget will
be prepared well in advance of the Commencement Date and is intended only to be
a reasonable estimate, subject to variation due to a number of factors, some of
which will be outside of Project Manager’s control (e.g. the time of completion,
inflationary factors and varying conditions for the goods and services
required). Owner agrees that the Pre-Opening Budget may be modified from time to
time, subject to approval of Owner in accordance with the procedure established
by Section V.C.5 of this Agreement for adjustments to the Annual Operating Plan.

M. Final Completion. Assist Owner in any and all post completion matters as
Owner may reasonably request consistent with the scope of the Project Manager
Pre-Opening Services with regard to the Project.

 

IV. Limitation on Project Manager with respect to Project Manger Pre-Opening
Services.

Notwithstanding the provisions of Article III hereof and in addition to any
other restrictions on Project Manager contained herein, Project Manager shall
not, without the prior written consent of Owner, take any action outside of the
authority and scope of this Agreement, including, but not limited to:

A. Unbudgeted Expenses; Material Changes. Any action or expenditure that is
inconsistent with the Project Development Plan or any material change to the
Project Development Plan;

 

- 8 -



--------------------------------------------------------------------------------

B. Borrowings. Any financing or borrowing for or on behalf of Owner;

C. Contracts. Entering into any contract or incurring any obligation not
relating to the Project or outside the scope of Owner’s direction and Project
Manager’s authority; and

D. Dispute Resolution. Initiation, confession, settlement, or compromise of any
claim, litigation, or arbitration.

 

V. Day-to-Day Management of the Project Facilities.

Manager shall as an independent contractor perform services of the exclusive
manager of the Project Facilities commencing upon the Commencement Date pursuant
to the terms and conditions set forth in this Section V of the Agreement
(“Project Manager Management Services”), and Manager hereby accepts such
engagement, subject to receipt of all necessary regulatory approvals. Nothing
herein grants or is intended to grant Project Manager a titled interest to the
Project Facility. Owner shall have the sole proprietary interest in and ultimate
responsibility for the conduct of all gaming conducted on the Project
Facilities, subject to the rights and responsibilities of Project Manager under
this Agreement.

Upon and after Commencement Date, Project Manager shall conduct and direct all
business and affairs in connection with the day-to-day operation, management and
maintenance of the Project Facilities, including the establishment of operating
days and hours. In managing, operating, maintaining and repairing the Project
Facilities, under this Agreement, Project Manager’s duties shall include,
without limitation, the following:

A. Duties. Project Manager shall use reasonable measures for the orderly
physical administration, management and operation of the Project Facilities,
including, without limitation:

1. the administration of the cleaning, decorating, carpeting, grounds care,
mechanical, electrical and other maintenance and repair work;

2. the selection, composition, administration and operation of a security force
and related security measures;

3. the terms, conditions and amount of any insurance to be taken out with
respect to the Project Facilities; provided that the amount and type of
insurance is consistent with the industry practice;

4. the establishment and administration of an accounting system and financial
records relating to the operations of the Project Facilities, including, without
limitation, the gaming operations;

5. the administration of all non-gaming activities to be conducted at the
Project Facilities, including, without limitation, all hospitality, retail and
other related activities;

 

- 9 -



--------------------------------------------------------------------------------

6. the selection of persons who may lease or otherwise operate and/or manage
premises within the Project Facilities to conduct non-gaming activities,
including, without limitation, all hospitality, retail and other related
activities, including the terms and conditions of any such lease or other use;

7. the determination as to the number of hours per week and the days per week
that the Project Facilities shall be open for business, taking into account the
season of the year and other relevant factors, it being understood that the
gaming portion of the Project Facilities shall be constructed and operated so
that it can be in operation twenty-four (24) hours per day, seven (7) days per
week, throughout the calendar year;

8. the hiring, training, evaluating, disciplining, promoting and dismissal of
all employees, supervisors and management personnel for the Project Facilities,
provided, however, that, pursuant to all Legal Requirements, the hiring and
dismissal of the general manager and chief financial officer shall be subject to
Owner approval;

9. subject to the approval of the Owner, the selection and administration of all
gaming to be conducted;

10. the administration and disbursement of the payroll of all employees,
supervisors and management personnel of the Project Facilities (including,
without limitation, the withholding of deductions at source, to the extent
applicable) and the administration of the payment of all taxes related to such
employees, supervisors and management personnel;

11. the administration and serving of all the food and beverage facilities and
operations;

12. the selection of all major entertainment, sports and promotional events to
be staged;

13. subject to the direction of the Owner, the distribution of all revenues
generated from the operation of the Project Facilities;

14. the selection and location of the financial institution in, which the
revenues generated from the operation of the Project Facilities shall be
deposited and administration of the banking arrangements in connection therewith
(collectively, the “Accounts”);

15. the engagement of accountants, attorneys and other professionals with
respect to all matters regarding taxation or other operations of the Project
Facilities;

16. the advertisement, marketing and promotion of the Project Facilities;

17. subject to the approval of the Owner, the preparation of an Annual Operating
Plan, the whole as more fully described in Section V.C of this Agreement; and

 

- 10 -



--------------------------------------------------------------------------------

18. all matters necessarily ancillary to the responsibilities set forth in
subparagraphs (1) to (17) above, it being acknowledged and agreed that the
foregoing is not intended to be an exhaustive list of responsibilities of the
Project Manager concerning the operation of the Project Facilities; and provided
that all matters which affect the proprietary interest of the Owner in the
gaming shall be subject to Owner approval.

B. Access to Project Facilities. Owner represents and covenants that Project
Manager shall and may peaceably have complete access to and presence in the
Project Facilities in accordance with the terms of this Agreement, free from
molestation, eviction and disturbance by Owner or by any other person or entity;
provided, however, that such right of access to and presence in the Project
Facilities shall cease upon the termination of this Agreement pursuant to its
terms; provided, further, that such right to access and presence in the Project
Facilities shall not be considered to be a transfer or conveyance to any right,
title, or interest in the Project Facilities or any other land or real property;
and provided further that if the Project Manager’s license is revoked by Owner
pursuant to this Agreement, Project Manager’s access and presence in the Project
Facilities in its capacity as the Project Manager shall be limited to recovery
of Project Manager’s books, records and personal property of Project Manager and
shall be terminated thereafter.

C. Annual Operating Plan.

1. Submission. Project Manager shall, prior to the scheduled Commencement Date,
submit to Owner, for its approval, a proposed Annual Operating Plan for the
remainder of the current Fiscal Year. Thereafter, Project Manager shall, not
less than sixty (60) days prior to the commencement of each full or partial
Fiscal Year, submit to Owner, for its approval, a proposed Annual Operating Plan
for the ensuing full or partial Fiscal Year, as the case may be. The Annual
Operating Plan shall include a projected income statement, balance sheet and
projection of cash flow for the Project Facilities, with detailed justifications
explaining the assumptions used therein and included with the Annual Operating
Plan shall be a schedule of repairs and maintenance, a business and marketing
plan for the Fiscal Year and the minimum balance which must remain in the
Accounts as of the end of each month during the Fiscal Year to assure sufficient
monies for working capital purposes and other expenditures authorized under the
Annual Operating Plan.

2. Content. The Annual Operating Plan for the Project Facilities will be
comprised of the following:

(a) a statement of the estimated income and expenses for the coming Fiscal Year,
including estimates as to revenues and Operating Expenses for such Fiscal Year,
such operating budget to reflect the estimated results of the operation during
each month of the subject Fiscal Year;

(b) either as part of the statement of the estimated income and expenses
referred to in the preceding clause (a), or separately, budgets (and timetables
and requirements of Project Manager) for: (i) repairs and maintenance;
(ii) Capital Replacements as described further in Section V.C below;
(iii) furnishings

 

- 11 -



--------------------------------------------------------------------------------

and equipment; (iv) advertising and business promotion programs for the Project
Facilities; (v) the estimated cost of Promotional Allowances; and

(c) a business and marketing plan for the subject Fiscal Year.

3. Review and Approval. Owner’s review and approval of the Annual Operating Plan
shall proceed with all deliberate speed and shall not be unreasonably withheld
or delayed. Owner shall review the Annual Operating Plan on a line-by-line
basis. To be effective, any notice which disapproves a proposed Annual Operating
Plan must contain specific objections in reasonable detail to individual line
items.

4. Disputed Budget Items. If the proposed Annual Operating Plan contains
disputed budget item(s), Owner and Project Manager agree to cooperate with each
other in good faith to resolve the disputed or objectionable proposed item(s).
If Owner and Project Manager are unable to resolve the disputed or objectionable
item(s) prior to the commencement of the applicable Fiscal Year, the undisputed
portions of the proposed Annual Operating Plan shall be deemed to be adopted and
approved and the corresponding line item(s) contained in the Annual Operating
Plan for the preceding Fiscal Year shall be adjusted as set forth herein and
shall be substituted in lieu of the disputed item(s) in the proposed Annual
Operating Plan. Those line items which are in dispute shall be determined by
increasing the preceding Fiscal Year’s actual expense for the corresponding line
items by an amount determined by Project Manager which does not exceed the
Consumer Price Index for All Urban Consumers for the Fiscal Year prior to the
Fiscal Year with respect to which the adjustment to the line item(s) is being
calculated or any successor or replacement index thereto. The resulting Annual
Operating Plan obtained in accordance with the preceding sentence shall be
deemed to be the Annual Operating Plan in effect until such time as Project
Manager and Owner have resolved the items.

5. Adjustments to Annual Operating Plan. Project Manager may, after notice to
and approval by Owner, revise the Annual Operating Plan from time to time, as
necessary, to reflect any unpredicted significant changes, variables or events
or to include significant, additional, unanticipated items of expense. Project
Manager may, after notice to Owner, reallocate part or all of the amount
budgeted with respect to any line item to another line item and to make such
other modifications to the Annual Operating Plan as Project Manager deems
necessary, provided that the total adjustments to the Annual Operating Plan
shall not exceed one hundred twenty percent (120%) of the aggregate approved
Annual Operating Plan without approval of Owner. Project Manager shall submit
all revisions of the Annual Operating Plan to Owner for review on a quarterly
basis. In addition, in the event actual revenues for any period are greater than
those provided for in the Annual Operating Plan, the amounts approved in the
Annual Operating Plan for all variable costs, including but not limited to,
guest services, food and beverage, telephone, utilities, marketing and the
repair and maintenance of the Project Facilities for any month shall be
automatically deemed to be increased to an amount that bears the same
relationship (ratio) to the amounts budgeted for such items as actual revenues
for such month bears to the projected revenues for such month.

 

- 12 -



--------------------------------------------------------------------------------

Owner acknowledges that the Annual Operating Plan is intended only to be a
reasonable estimate of the Project Facilities’ revenues and expenses for the
ensuing Fiscal Year. Project Manager shall not be deemed to have made any
guarantee concerning projected results contained in the Annual Operating Plan.

D. Capital Budget. In addition to the provisions set forth above, the Annual
Operating Plan shall describe the present value, estimated useful life and
estimated replacement costs for the ensuing full or partial year, as the case
may be, for the physical plant, furnishings, equipment, and ordinary capital
replacement items, all of which are defined to be any items, the cost of which
is capitalized and depreciated, rather than expensed, using GAAP (“Capital
Replacements”) as shall be required to operate the Project Facilities in
accordance with sound business practices.

E. Capital Replacements. Owner shall effect and expend such amounts for any
Capital Replacements as shall be required, in the course of the operation of the
Project Facilities, to maintain, at a minimum, the Project Facilities in
compliance with any Legal Requirements and to comply with Project Manager’s
recommended programs for renovation, modernization and improvement intended to
keep the Project Facilities competitive in its market, to maintain industry
standards; or to correct any condition of an emergency nature, including,
without limitation, maintenance, replacements or repairs which are required to
be effected by Owner, which in Project Manager’s sole discretion requires
immediate action to preserve and protect the Project Facilities, assure its
continued operation, and/or protect the comfort, health, safety and/or welfare
of the Project Facilities’ guests or employees.

 

VI. Non-Exclusive Services.

Project Manager will employ a sufficient number of personnel as are necessary to
perform the Project Manager Pre-Opening Services and Project Manager Management
Services consistent with this Agreement. Owner acknowledges and agrees that
Project Manager is permitted to become engaged in any other or additional
activities as long as such activities do not impair or restrict its ability to
timely and fully comply with its obligations and covenants under this Agreement.

 

VII. Development and Operating Capital.

The development capital for the Project and operating capital for the Project
Facilities shall be provided by Owner from the proceeds of the Project Financing
and Owner’s capital.

 

VIII. Disbursements for Pre-Opening Expenses before Commencement Date.

As part of Project Manager Pre-Opening Services, Project Manager shall establish
for the benefit of Owner in the Owner’s name one or more disbursement accounts
(“Construction Disbursement Account(s)”). Project Manager shall, consistently
with and pursuant to the Project Development Plan, have responsibility and
authority for making all payments for construction expenses and debt service on
the Project Financing from the

 

- 13 -



--------------------------------------------------------------------------------

Construction Disbursement Account(s). Owner shall make periodic deposits from
its funds, including Project Financing, into the Construction Disbursement
Account(s) in amounts necessary for Project Manager to implement the Project
Development Plan. The disbursements from the Construction Disbursement
Account(s) shall be subject to and be in compliance with the disbursement
procedure required by the Owner’s Lenders pursuant to the Project Financing.

 

IX. Disbursements for Operating Expenses after Commencement Date.

A. Disbursement Accounts. Project Manager shall establish for the benefit of
Owner in the Owner’s name one or more disbursement accounts, capital reserve
accounts and house bank accounts (collectively, “Operations Disbursement
Accounts”). Project Manager shall, consistent with and pursuant to the approved
Annual Operating Plan, have responsibility and authority for making all payments
for Operating Expenses and debt service on the Project Financing, if any, from
the Operations Disbursement Accounts. Manager shall retain for the Operations
Disbursement Accounts such amounts that Manager from time to time determines
necessary to have at the Project Facilities to meet its capital maintenance and
regulatory needs. In addition, proceeds from the sale of capital items no longer
needed for the operation of the Project Facilities, and the proceeds of any
insurance received in reimbursement for any items previously paid for the
Capital Replacement, shall be deposited into the Operations Disbursement
Accounts.

B. Investment of Funds. The Project Manager may invest and reinvest all money
held in the Disbursement Account(s) in such Permitted Investments as the Project
Manager may from time to time direct pursuant to written instructions. Such
Permitted Investments shall be registered in the name of Owner and held by or
under the control of Owner. Such investments and reinvestments shall be made
giving full consideration for the time at which funds are required to be
available under this Agreement. The Project Manager shall, in such order of
priority as the Project Manager may from time to time direct, sell such
investments as and when required to make any payment from the Disbursement
Account(s). Any income received on such investments shall be credited to the
Disbursement Account(s).

 

X. Project Manager Compensation.

A. Fees.

1. Development Fee. In consideration for the timely and complete performance by
Project Manager of the Project Manager Pre-Opening Services, Owner shall pay
Project Manager a development management fee commencing on the date of this
Agreement and payable in arrears in quarterly installments in an amount equal to
one percent (1%) of the Project Costs (the “Development Management Fee”);
provided that such Development Management Fee shall not exceed Four Million
Dollars and No/Cents ($4,000,000.00).

2. Operations Management Fee. In consideration for the timely and complete
performance by Project Manager of the Project Manager Management Services,

 

- 14 -



--------------------------------------------------------------------------------

Owner shall pay Project Manager an operations management fee commencing on the
Commencement Date and payable in arrears in quarterly installments in an amount
equal to two percent (2%) of the Project AGR for such period, plus an amount
equal to five percent (5%) of the earnings before interest, taxes, depreciation
and amortization (determined to the extent applicable in accordance with GAAP
and, for avoidance of doubt, excluding non-recurring items of income or expense)
of Owner for such period (collectively, the “Operations Management Fee” and
together with the Development Management Fee, the “Fees”).

3. Method of Payment. Each quarter, Project Manager shall submit to Owner an
itemized invoice of all Fees due and owing to Project Manager (a “Request for
Payment”), which amount shall consist of the portion of Project Manager’s
Development Management Fee earned for the relevant period requested and the
Operations Management Fee due for such preceding month. Owner shall subject to
the terms of this Agreement, within five (5) calendar days of receipt of a
properly completed Request for Payment, pay Project Manager all fees due and
owing hereunder. Owner will pay interest at one (1) point above the current
prime interest rate charged by Bank of America, N.A., for any amounts due and
owing pursuant to the terms of this Agreement not made to Project Manager within
five (5) calendar days of the date of Owner’s receipt and approval of a Request
for Payment for such amount. Interest shall only begin to accrue after such
fifth day.

B. Reimbursable Expenses. Owner shall reimburse Project Manager for all
reimbursable expenses, as described more fully below, properly incurred by
Project Manager in performance of the Project Manager Pre-Opening Services and
Project Manager Management Services under this Agreement (“Reimbursable
Expenses”). Reimbursable Expenses shall consist of all reasonable, necessary and
appropriate out-of-pocket costs and expenses (but not overhead or profit)
actually and reasonably incurred by Project Manager in connection with
performance of the services described in this Agreement, including, but not
limited to, Project Manager’s actual costs without markup or addition for full
time project managers on-site for Project prior to the Commencement Date,
including wages and other benefits approved in writing by Owner in advance,
project cost accounting, administrative costs, professional liability insurance
(if requested by Owner), clean up, trash removal, temporary facilities, travel,
lodging and subsistence, telephone, telex, facsimile, overnight express mail,
postage, and copying. Project Manager shall submit to Owner an itemized invoice
(with receipts) of all Reimbursable Expenses incurred during the preceding month
as a part of the monthly Request for Payment. Owner will pay interest at one
(1) point above the current prime interest rate charged by Bank of America,
N.A., for any amounts for Reimbursable Expenses due and owing pursuant to the
terms of this Agreement not made to Project Manager within five (5) calendar
days of the date of Owner’s receipt and approval of a Request for Payment for
such amount. Interest shall only begin to accrue after such fifth day.

C. Project Manager’s Responsibility For Taxes. It is expressly understood that
no taxes of any nature whatsoever are considered a component of the Fees or a
Reimbursable Expense (except sales tax incurred directly by Project Manager upon
and at the point of purchase of any item which qualifies as a Reimbursable
Expense). Project

 

- 15 -



--------------------------------------------------------------------------------

Manager shall be responsible for and shall timely pay, all taxes relating to or
arising out of Project Manager’s performance of the Project Manager Pre-Opening
Services and the Project Manager Management Services.

D. Discounts, Rebates and Refunds. Project Manager shall use best efforts to
allow Owner to get the benefit of cash discounts, trade discounts, rebates and
refunds for the Project. Opportunities for cash discounts, trade discounts,
rebates and refunds shall be reflected in Project Manager’s monthly Requests for
Payment submitted pursuant to this Article IX. Any such cash discounts, trade
discounts, rebates and refunds actually received will be for the benefit of
Owner.

E. No Duplication. Notwithstanding the breakdown or categorization of any costs
in this Agreement (or the documents attached hereto), there shall be no
duplication of payment in the event any particular items for which payment is
requested can be characterized as falling into more than one of the types of
compensable or reimbursable categories.

 

XI. Termination.

A. Termination Based on Project Manager’s Default. In the event of an Event of
Default (as defined below), Owner shall have all rights and remedies provided at
law or in equity, including the right to terminate this Agreement and recover
Owner’s damages less costs saved. No further fee or reimbursement, including,
but not limited to, the Fees or Reimbursable Expenses, shall be due Project
Manager with respect to any period after the effective date of a termination
because of Project Manager’s default. The following shall constitute “Events of
Default” by Project Manager:

1. Bankruptcy. Project Manager commences a case in bankruptcy or insolvency or
makes a general assignment for the benefit of creditors; or the filing by or
against Project Manager of any proceeding under any insolvency or bankruptcy
law, unless in the case of a proceeding filed against Project Manager, the same
is dismissed within thirty (30) days from such initial filing; or the
appointment of a trustee or receiver to take possession of all or substantially
all of Project Manager’s assets, unless possession is restored to Project
Manager within thirty (30) days of such appointment;

2. Gaming Problem. A Gaming Problem is caused by Project Manager and Owner
determines in its reasonable discretion that no satisfactory solution is
available other than to terminate this Agreement; or

3. Other Failures. Project Manager otherwise engages in willful or reckless
misconduct with respect to its duties hereunder or its obligations pursuant to
the terms and provisions hereof, or willfully breaches any provision of this
Agreement, and Project Manager fails to cure such failure within thirty
(30) days after written notice from Owner setting forth Project Manager’s
failure.

 

- 16 -



--------------------------------------------------------------------------------

B. Casualty. Owner may terminate the Agreement due to events of casualty as more
particularly described in Section XVII.D hereof.

C. Implementation. Upon any termination, Owner shall have the right to take
possession of the Project or the Project Facilities, as applicable, and to
exercise and/or derive the benefits of any contract rights and other intangibles
associated with the Project and Project Facilities, as applicable. Owner shall
be free to make such arrangements as Owner deems necessary to cause the
completion of the duties that are the obligation of Project Manager hereunder.
Project Manager shall do all things necessary or appropriate to perfect Owner’s
rights to the items listed in this paragraph. Without limiting the generality of
the preceding sentence, Project Manager shall assemble such items consistently
with Owner’s instructions, execute any assignments reasonably requested by
Owner, promptly deliver to Owner all books and records relating to the Project
and the Project Facilities, as the case may be, and promptly deliver to Owner
any money held by Project Manager in connection with the Project and the Project
Facilities, as the case may be.

D. Remedies Cumulative. The rights and remedies of Owner under this Article XI
shall be non-exclusive, and shall be in addition to all other rights and
remedies available to Owner under the Agreement or at law, in equity or
otherwise.

E. Suspension of Performance of Project Manager Pre-Opening Services. Owner may
at any time, and from time to time, and for any reason, direct Project Manager
to stop work under this Agreement for such period of time as Owner may determine
in writing up to 30 days cumulative duration. No such suspension, delay or
interruption by Owner shall constitute a breach or default by Owner under this
Agreement. Notwithstanding any other provision of this Agreement or otherwise,
in no event shall Owner be liable for, or Project Manager be entitled to (and
Project Manager hereby waives any and all claims for), any lost opportunity,
lost profit or consequential damages, including, but not limited to, as a result
of any suspension, delay, interruption or reduction by Owner under this Section
XI.E, or otherwise under this Agreement for any circumstances. Project Manager
shall resume providing Project Manager Pre-Opening Services upon the date
specified by Owner.

F. Project Manager’s Remedies. If payment from Owner pursuant to a Request for
Payment, approved by Owner and Owner’s Lenders pursuant to the disbursement
procedure set forth in the Project Financing, has not been received by Project
Manager as provided for in this Agreement, interest shall thereafter commence to
accrue on such delinquent amounts as provided in this Agreement. If payment of
undisputed amounts to which Project Manager is otherwise then entitled pursuant
to the terms of this Agreement are not paid by Owner to Project Manager within
fourteen (14) days after the date such amounts are properly due and owing and
written notice by Project Manager that the same are past due, Project Manager
shall have all rights and remedies provided at law or in equity, including the
right to terminate this Agreement upon an additional five (5) business days’
written notice to Owner.

 

- 17 -



--------------------------------------------------------------------------------

G. Project Manager Not Responsible for Construction Means and Methods or the
Acts of Others. Project Manager will not supervise, direct, control or have
authority over any means, methods, techniques or procedures of construction, or
the safety precautions and programs incident thereto of any Contractor,
subcontractor, vendor, supplier or other person or entity performing work for
the Project. Project Manager will not be responsible for any negligent act or
omission, (or any damages resulting from such negligent act or omission), of any
Contractor, subcontractor, vendor, supplier, Design Professional, purchasing
agent or other person or entity performing or furnishing work for the Project,
including any negligent act or omission in connection with the failure to comply
with laws and regulations applicable to the furnishing or performance of the
work on the Project or the failure to perform or furnish the work for the
Project in accordance with any Construction Contract.

 

XII. Project Manager/Owner Relationship.

A. Project Manager/Owner Relationship. Owner does hereby appoint and constitute
Project Manager as the exclusive party to carry out the Project Manager
Pre-Opening Services and the Project Manager Management Services. The parties
hereto agree that in the performance of its duties and obligations hereunder,
Project Manager is acting as an independent contractor, but is not the “general
contractor” for the Project and the Project Facilities, as the case may be,
within the generally accepted meaning of the term. Project Manager agrees that
no person employed by Project Manager in connection with the services provided
hereunder shall be considered to be an employee of Owner by virtue of this
Agreement or the services performed hereunder. Subject to collateral assignment
provision in Section XVII.B, Project Manager may not assign this agreement or
delegate its duties hereunder without the prior written consent of Owner, which
consent shall not be unreasonably withheld or delayed.

B. Project Manager Indemnity. Project Manager hereby agrees to indemnify,
protect, defend, save and hold harmless Owner, its parents, subsidiaries and
affiliates, Owner’s Lenders, and all of their respective present and future
officers, directors, shareholders, employees, partners, representatives,
members, agents, successors and assigns thereof (the “Indemnified Parties”),
from and against any and all claims, liabilities, suits, damages, costs,
expenses and demands incurred by such Indemnified Parties by reason of Project
Manager’s willful or reckless misconduct with respect to Project Manager’s
duties under this Agreement.

C. Owner Indemnity. Owner hereby agrees to indemnify, protect, defend, save and
hold harmless Project Manager, its parents, subsidiaries and affiliates, and all
of their respective present and future officers, directors, shareholders,
employees, partners, representatives, members, agents, successors and assigns
thereof (the “Project Manager Indemnified Parties”), from and against any and
all claims, liabilities, suits, damages, costs, expenses and demands of any kind
arising out of, connected with or incidental to Project Manager’s performance of
its duties under this Agreement, except that Owner shall not be required to
indemnify Project Manager Indemnified Parties for any loss, damage, or claim

 

- 18 -



--------------------------------------------------------------------------------

incurred by Project Manger Indemnified Parties by reason of Project Manager’s
willful or reckless misconduct with respect to its duties under this Agreement.

D. Hazardous Substances. Owner agrees to indemnify and release Project Manager,
its agents and employees, from and against any and all liabilities, damages,
claims, penalties, fines, settlements, causes of action, costs or expense
resulting from or attributable to: (a) the presence, disposal, release or
threatened release of any Hazardous Substance; (b) personal injury (including
wrongful death) or property damage (real or personal) arising out of or relating
to a Hazardous Substance; (c) any lawsuits or administrative order relating to a
Hazardous Substance; or (d) any violation of any Environmental Law; except for
any such liabilities, damages, claims, penalties, fines, settlements, causes of
action, costs or expense or any injury or other of the foregoing in clauses
(a) through (d) resulting from or attributable to acts or omissions by Project
Manager or its agents and employees, breaches of this Agreement by Project
Manager or its agents or employees. “Hazardous Substance” shall mean substances
or materials regulated pursuant to any applicable Environmental Law.
“Environmental Law” shall mean any and all Federal, state and local statutes,
laws, regulations, ordinances, rules, publications, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment, or to emissions,
discharges, disposal, releases or threatened releases of pollutants,
contaminants, chemicals, hazardous substances or wastes into the environment.

E. Ownership of Information. All of the marketing or other information
concerning guests and customers of the Project Facilities and attributable to
the operations of the Project Facilities (including information obtained
pursuant to agreements relating to the computerized reservation, revenue
management, property management, and other systems(s)), (all such information,
the “Information”) will be the proprietary information and property of Project
Manager. Project Manager may use, or may permit any of its affiliates to use,
the Information (except for information provided by Owner with respect to its
officers, directors or members) for any reason as Project Manager deems
necessary or appropriate, in its sole judgment. All revenues Project Manager may
derive the exploitation of such Information in connection with Project Manager’s
owned or operated gaming facilities other than the Project Facilities shall be
the property of Project Manager and not Owner. Owner shall be permitted to use
Information, and Project Manager shall provide such Information to Owner, for
the purpose of and in connection with the operation of the Project Facilities
during the term of this Project Management Agreement. Such use shall be at
Owner’s sole risk and responsibility. During such use Owner shall abide by all
applicable laws pertaining to the privacy and security of personal information.
Owner may sublicense the right to use the Information granted hereunder to RLJ,
subject to the same limitations and for the same term, and solely in connection
with the conduct of any casino business by RLJ; provided, however, that (i) RLJ
shall keep Project Manager (or Pinnacle) reasonably informed of the manner in
which RLJ intends to use such information; and (ii) RLJ may use such Information
in the conduct of such business only if (A) he has meaningful equity
participation in the entity conducting such business, (B) he does not disclose
or use such information for any purpose other than authorized by this Section
XII.E, (C) he takes steps

 

- 19 -



--------------------------------------------------------------------------------

as may be necessary or advisable to prevent any disclosure or use not authorized
by this Section XII.E, and (D) any such use is in accordance with applicable
law.

 

XIII. Waiver of Subrogation.

Project Manager hereby waives any and all rights, claims and demands of any
nature which it may have against Owner on account of any loss or damage or
liability to the extent such loss, damage, liability or risk is actually paid by
an applicable insurance policy.

 

XIV. Warranty Disclaimer.

Subject to the terms and provisions of this Agreement, in no event shall Project
Manager’s review of or recommendation to Owner relating to matters submitted by
Design Professionals, Contractors, subcontractors or other persons or entities
performing work on the Project be construed as any representation or warranty,
express or implied, as to the sufficiency or feasibility of any design
documents, the adequacy of any construction materials or construction means or
methods, the nature of any equipment or materials supplied to or incorporated in
the Project, the sufficiency of any safety modifications or safety equipment
installed at the Project, the structural integrity of any structure on the
Project or the compliance of any such matters, documents or things with any
local, State or federal legal requirements.

 

XV. Consequential Damages Disclaimer.

Notwithstanding any other provision of this Agreement, in no event shall either
Owner or Project Manager be liable to such other party, its successors, heirs,
assigns and transferees under any theory of recovery, whether based on contract,
tort (including negligence of any kind), strict liability, warranty (express or
implied), or otherwise for any indirect, special, incidental or consequential
damages, including, but not limited to, loss of revenues or profits, loss of
use, cost of capital or damage to personal property, by reason of anything done
or omitted to be done under or in connection with this Agreement, whether such
act or omission constitutes a breach of this Agreement or results in another or
different cause of action.

 

XVI. Notices.

A. Form of Notice. Notices, demands or requests required or permitted to be
given pursuant to this Agreement shall be deemed duly given if in writing and
forwarded by personal delivery, by registered or certified United States mail,
return receipt requested, postage prepaid, or by a nationally recognized courier
service, prepaid.

B. Notice to Owner. In the case of Owner, notices shall be addressed to
                    .

C. Notice to Project Manager. In the case of Project Manager, notices shall be
addressed to John A. Godfrey, in care of Pinnacle Entertainment, Inc., at 3800
Howard Hughes Parkway, Las Vegas, Nevada 89109, telecopy: (702) 784-7778.

 

- 20 -



--------------------------------------------------------------------------------

D. Change of Address. The addresses of Owner or Project Manager may be changed
from time to time by service of notice as provided herein.

E. Effective Date of Notice and Response to Notice. All notices, demands and
requests shall be effective upon being deposited in the United States mail or
with such courier service; however, the time period in which response to any
notice, demand or request must be given, if any, shall commence to run from the
date of receipt of the notice, demand or request by the addressee thereof.
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to be receipt of
the notice, demand or request sent.

 

XVII.  Miscellaneous.

A. No Liens. Nothing contained in this Agreement shall be deemed or construed in
any way as constituting the consent or request of Project Manager, express or
implied, to any supplier, vendor, contractor, subcontractor, laborer, mechanic,
materialman, Design Professional or purchasing agent for the performance of any
labor or the furnishing of any materials in connection with the Project that
would give rise to the filing of any mechanic’s or materialman’s liens or claims
of lien against the Project, the Project Facilities, or any portion(s) thereof.

B. Binding Effect, Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Project Manager and Owner and their respective
contractors, agents, successors and assigns. Owner may assign this Agreement to
any affiliate, and as collateral to any Owner’s Lender or franchisor(s). Project
Manager may assign this Agreement as a collateral to its lender(s). Whenever
reference is made in this Agreement to Project Manger or Owner, such reference
shall be deemed to include a reference to the successors and permitted assigns
of Project Manager or Owner.

C. Amendments. This Agreement may not be amended except in writing duly signed
by Project Manager and Owner.

D. Casualty. If the Project is wholly or materially damaged or destroyed by war,
fire, storm, lightning, flood, earthquake, settlement or defective soil,
expansion or contraction, cracking or deflection, surface or subsurface water,
mob violence, vandalism, or other casualty before issuance of a final
certificate of occupancy, then Owner shall have the right in Owner’s sole and
absolute discretion either (a) to terminate this Agreement pursuant to Section
XII.B or (b) to continue the Project.

E. Merger; Entire Agreement; Conflicts. This Agreement, the Operating Agreement
and the schedules attached hereto, if any, constitutes the entire agreement
between the parties hereto pertaining to the subject matter contained herein and
supersedes all prior and contemporaneous agreements, representations, and
understandings of the parties. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both parties. In the
event of any conflict between this Agreement and the Operating Agreement as they
relate to the relationship between and

 

- 21 -



--------------------------------------------------------------------------------

obligations of Owner and Project Manager to each other, the Operating Agreement
shall control.

F. Severability; Enforceability. Whenever possible, each provision of this
Agreement shall be interpreted so as to be effective and valid under applicable
law. If, however, any provision of this Agreement shall be prohibited,
unenforceable, invalid or void under applicable law, then such provision shall
be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement and such provision shall automatically be replaced by a valid
provision which as nearly as possible effectuates the intent of the parties.

G. Litigation Costs. If any party brings any action, suit, or arbitration
proceeding against the other party hereunder to enforce or interpret any
provision of this Agreement, then the prevailing party shall be entitled to have
and recover from the other party all costs and expenses of suit, including
reasonable attorneys’ fees as awarded by the court or arbitrator.

H. Dispute Resolution and Governing Law.

1. Dispute Resolutions. Any controversy or claim arising out of or relating to
this Agreement or the breach, termination or validity thereof, shall be settled
in accordance with procedure set forth in Section 12.13 of the Operating
Agreement.

2. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, regardless of the choice or conflict of laws
provisions of Pennsylvania or any other jurisdiction.

I. Non-Waiver. In resolving disputes, it is expressly agreed that no action or
failure to act by Owner, Project Manager or any agent, representative, employee
or officer of either of them shall constitute a waiver of any right or duty
afforded to either party in the Agreement. It is likewise expressly agreed that
any action or failure to act by either party shall not constitute approval of or
acquiescence in any breach of this Agreement, except as are specifically agreed
to in writing by the parties’ corporate officers.

J. Survival. Any provisions which by their express terms extend beyond
termination of this Agreement or which by their nature so extend, shall survive
termination of this Agreement. Such provisions shall include, but not limited
to, Project Manager’s covenants, representations, warranties, releases and
indemnities and the benefit thereof.

K. Headings. Section and other headings are not to be considered part of this
Agreement, have been included solely for the convenience of the parties, and are
not intended to be full or accurate descriptions of the contents.

L. Counterparts; Facsimile Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures, or
signatures delivered by other electronic means, shall constitute original
signatures.

 

- 22 -



--------------------------------------------------------------------------------

M. Further Assurances. Each party agrees to perform any further acts and execute
and deliver any further documents, from time to time, that may be reasonably
necessary to carry out the intent and purposes of this Agreement.

N. Subordination. Notwithstanding anything to the contrary in this Agreement and
to the extent permitted by applicable law, Project Manager agrees that any and
all liens and lien rights and benefits (including enforcement rights) Project
Manager may have under applicable law shall at all times be subordinate and
junior to any and all liens, security interests, mortgages, deeds of trust and
other encumbrances of any kind (on the site for the Project Facilities and
otherwise) in favor of any of Owner’s Lenders (“Lender Liens”), notwithstanding
that such services may be or are commenced or done on, and materials may be or
are furnished to, the Project prior to any Lender Liens being imposed upon or
recorded against the site for the Project Facilities or any of Owner’s assets
and before expiration of the time fixed under applicable law for filing of
mechanics and materialmen’s liens. Project Manager shall, to extent permitted
under applicable law, sign and deliver to Owner and Owner’s Lenders from time to
time upon request by Owner or any of Owner’s Lenders: (i) written and recordable
acknowledgments and restatements of the provisions of this Section XVII.N and
the subordination described herein, and (ii) such affidavits, certificates,
releases, indemnities, waivers and instruments (and in form and content) as
Owner’s or Owner’s Lender’s title insurer shall require to allow such insurer to
issue such title endorsements as Owner or Owner’s Lenders require (including
insuring first priority of Lender Liens).

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

“OWNER”     PNK (PA), LLC,     a Pennsylvania limited liability company      
By:              Name:              Its:     

 

“PROJECT MANAGER”                                              ,     a Delaware
                                   By:              Name:              Its:     

 

- 24 -



--------------------------------------------------------------------------------

EXHIBIT B

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into this             
day of                     , 2006 between PNK (PA), LLC, a Pennsylvania limited
liability company (the “Company”), and Robert L. Johnson, an individual (“RLJ”).

RECITALS:

A. The Company has been issued a license to conduct a gaming business located in
or around Philadelphia County, Pennsylvania, and, in connection therewith, the
Company will develop, construct, improve, finance, manage, and operate a
commercial real estate project, and obtain all rights and licenses necessary or
attendant thereto, for the operation of a mixed-use gaming casino and
entertainment complex to be situated on or about approximately 33 acres located
in what is currently known as the “Fish Town” area within Philadelphia County,
Pennsylvania (the “Project”);

B. Through his experience as founder, principal owner, and CEO of Black
Entertainment Television and, among other things, in bringing the National
Basketball Association expansion team, the Bobcats, to Charlotte, N.C., RLJ has
become a nationally recognized individual with extensive experience in
promoting, marketing, advising, endorsing and consulting on a wide variety of
projects within a number of industries and has numerous networking connections
throughout the sports and entertainment industries and in the business community
in general;

C. In connection with the foregoing, the Company desires to engage RLJ to
provide assistance and consulting services in connection with the promotion and
marketing of the Project, under the terms hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. Engagement. The Company hereby engages RLJ to provide advisory services to
the Company in connection with the marketing and promotion of the Company and
the Project, including assisting the Company in certain marketing, promotions
and strategy for the Project, sometimes involving celebrity appearances, and
consulting on certain special promotional events. RLJ agrees to accept such
engagement under the terms and conditions set forth herein and to use reasonable
effort to perform the duties reasonably requested by the Company. The Company
acknowledges and agrees that RLJ is involved in a wide variety of business and
other enterprises, which take substantial amounts of his time and attention, and
therefore, that RLJ will not be obligated hereunder to commit any specific
period of time or number of hours hereunder; nor will the Company be permitted
to use RLJ’s likeness or name in any promotional or other advertising materials
without RLJ’s prior consent. Without limiting other efforts that RLJ may
undertake on behalf of the Company, RLJ shall coordinate his efforts with
designated representatives of the Company, and shall

 

- 25 -



--------------------------------------------------------------------------------

use reasonable efforts to make himself available by phone for scheduled
consultations. The services to be performed by RLJ pursuant to this Agreement
shall be performed as an independent contractor and not as an employee of the
Company or any affiliate thereof.

2. Term. The term of this Agreement shall commence as of the date hereof and
shall continue, unless terminated earlier strictly as provided in this
Agreement, for so long as RLJ continues to own, directly or indirectly, at least
20% of the outstanding units of the Company.

3. Compensation. RLJ shall receive, in consideration for furnishing such
services for any period, a service fee in an amount equal to one percent (1%) of
the Project AGR (as defined in that certain Project Management Agreement, dated
as of                     , 2006, by and among the Company and Pinnacle
Entertainment, Inc., a Delaware corporation) for such period; provided, however,
that upon receipt of the certificate of occupancy by Pinnacle Entertainment,
Inc., a Delaware corporation (“Pinnacle”), or its affiliate in respect of
Pinnacle’s newly proposed casino project in Atlantic City, New Jersey (located
at the site of former The Sands Hotel and Casino, in Atlantic City, New Jersey),
such service fee shall increase to an amount equal to one and one-half percent
(1  1/2%) of the Project AGR for any period commencing after receipt of such
certificate of occupancy. The service fee shall be determined and paid in
arrears on a quarterly basis no later than forty-five days following the end of
each calendar quarter during the term of this Agreement. Each payment shall be
accompanied by a statement reflecting the computation of Project AGR for the
quarter, certified as true and correct by the Company’s Chief Financial Officer.

4. Business Expenses. The Company shall reimburse RLJ for his reasonable,
necessary and appropriate out of pocket costs and expenses (but not overhead or
profit) actually and reasonably incurred by RLJ in connection with the
furnishing of services hereunder, excluding (a) in the case of private air
transportation, any costs or expenses in excess of the reasonable costs and
expenses of using first class commercial air transportation, and (b) any costs
or expenses for rent, general office expenses or other indirect or overhead
expenses.

5. No Liability. With regard to the services to be performed by RLJ pursuant to
the terms of this Agreement, RLJ shall not be liable to the Company, or to
anyone who may claim any right due to any relationship with the Company
(“Company Indemnified Parties”), for any acts or omissions in the performance of
services on the part of RLJ or on the part of the agents or employees of RLJ;
provided that RLJ hereby agrees to indemnify, protect, defend, save and hold
harmless the Company Indemnified Parties from and against any and all claims,
liabilities, suites, damages, costs, expenses and demands of any kind incurred
by such persons by reason of RLJ’s willful or reckless misconduct with respect
to RLJ’s duties under this Agreement. The Company shall indemnify, defend and
hold RLJ harmless from any obligations, liabilities, expenses, claims,
judgments, attorneys’ fees and attachments arising from or out of the services
rendered to the Company pursuant to the terms of this Agreement or in any way
connected with the rendering of the services contemplated hereunder, except that
the Company shall not be required to indemnify, defend or hold harmless RLJ for
any loss, expense, judgment, damage, or claim incurred by RLJ by

 

- 26 -



--------------------------------------------------------------------------------

reason of RLJ’s willful or reckless misconduct with respect to his duties under
this Agreement.

6. Other Activities. Nothing in this Agreement shall restrict or limit in any
way RLJ’s right to engage, participate or invest in, independently or with
others, any business venture or activity of any type of description, including
those that might be the same as or similar to the Company’s business and that
might be in direct or indirect competition with the Company.

7. Termination Based on RLJ’s Default. In the event of an Event of Default (as
defined below), the Company shall have all rights and remedies provided at law
or in equity, including the right to terminate this Agreement and recover
Company’s damages. No further service fee or reimbursement of expenses shall be
due RLJ with respect to any period after the effective date of a termination
because of RLJ’s default. The following shall constitute “Events of Default” by
RLJ:

(a) Bankruptcy. RLJ commences a case in bankruptcy or insolvency or makes a
general assignment for the benefit of creditors; or the filing by or against RLJ
of any proceeding under any insolvency or bankruptcy law, unless in the case of
a proceeding filed against RLJ, the same is dismissed within thirty (30) days
from such initial filing; or the appointment of a trustee or receiver to take
possession of all or substantially all of RLJ’s assets, unless possession is
restored to RLJ within thirty (30) days of such appointment;

(b) Gaming Problem. A Gaming Problem is caused by RLJ and the Company determines
in its reasonable discretion that no satisfactory solution is available other
than to terminate this Agreement;

(c) Catch-Up Default. A Catch-Up Default (within the meaning of Section 3.3(b)
of that certain Amended and Restated Limited Liability Company Operating
Agreement of PNK (PA), LLC, dated as of             , 2006, by and among the
Company, Pinnacle Entertainment, Inc., a Delaware corporation, and RLJ (the
“Operating Agreement”)) has occurred;

(d) Death. RLJ dies or becomes legally incompetent; or

(e) Other Failures. RLJ otherwise engages in willful or reckless misconduct with
respect to its duties hereunder or its obligations pursuant to the terms and
provisions hereof, or willfully breaches any provision of this Agreement, and
RLJ fails to cure such failure within thirty (30) days after written notice from
the Company setting forth RLJ’s failure.

8. Casualty. If the Project is wholly or materially damaged or destroyed by war,
fire, storm, lightning, flood, earthquake, settlement or defective soil,
expansion or contraction, cracking or deflection, surface or subsurface water,
mob violence, vandalism, or other casualty before issuance of a final
certificate of occupancy, then the Company shall

 

- 27 -



--------------------------------------------------------------------------------

have the right in the Company’s sole and absolute discretion either (a) to
terminate this Agreement or (b) to continue the Project.

9. RLJ’s Remedies. If payment of undisputed amounts to which RLJ is otherwise
then entitled pursuant to the terms of this Agreement are not paid by the
Company to RLJ within fourteen (14) days after the date such amounts are
properly due and owing and written notice by RLJ that the same are past due, RLJ
shall have all rights and remedies provided at law or in equity, including the
right to terminate this Agreement upon an additional five (5) business days’
written notice to the Company.

10. Waiver of Subrogation. RLJ hereby waives any and all rights, claims and
demands of any nature which it may have against the Company on account of any
loss or damage or liability to the extent such loss, damage, liability or risk
is actually paid by an applicable insurance policy.

11. Consequential Damages Disclaimer. Notwithstanding any other provision of
this Agreement, in no event shall either the Company or RLJ be liable to such
other party, its successors, heirs, assigns and transferees under any theory of
recovery, whether based on contract, tort (including negligence of any kind),
strict liability, warranty (express or implied), or otherwise for any indirect,
special, incidental or consequential damages, including, but not limited to,
loss of revenues or profits, loss of use, cost of capital or damage to personal
property, by reason of anything done or omitted to be done under or in
connection with this Agreement, whether such act or omission constitutes a
breach of this Agreement or results in another or different cause of action.

12. Subordination. Notwithstanding anything to the contrary in this Agreement
and to the extent permitted by applicable law, RLJ agrees that any and all liens
and lien rights and benefits (including enforcement rights) RLJ (or his
permitted successors and assigns) may have under applicable law shall at all
times be subordinate and junior to any and all liens, security interests,
mortgages, deeds of trust and other encumbrances of any kind (on the Project and
otherwise) in favor of any of the Company’s Lenders (“Lender Liens”),
notwithstanding that such services may be or are commenced or done with respect
to the Project prior to any Lender Liens being imposed upon or recorded against
the Project or any of the Company’s assets and before expiration of the time
fixed under applicable law for filing of mechanics and materialmen’s liens. RLJ
shall, to extent permitted under applicable law, sign and deliver to the Company
and the Company’s Lenders from time to time upon request by the Company or any
of the Company’s Lenders: (i) written and recordable acknowledgments and
restatements of the provisions of this Section 12 and the subordination
described herein, and (ii) such affidavits, certificates, releases, indemnities,
waivers and instruments (and in form and content) as the Company’s or the
Company’s Lender’s title insurer shall require to allow such insurer to issue
such title endorsements as the Company or the Company’s Lenders require
(including insuring first priority of Lender Liens).

 

- 28 -



--------------------------------------------------------------------------------

13. Notices.

(a) Any written notice, offer, demand, or communication required or permitted to
be given by any provision of this Agreement shall be deemed to have been given
if personally delivered or mailed by certified mail, return receipt requested,
or sent by overnight delivery, telex, telegram, or facsimile transmission to the
following address:

If to the Company, to:

_____________________

_____________________

_____________________

With a copy to:

____________________

____________________

____________________

If to RLJ, to:

Robert L. Johnson, Chairman

The RLJ Companies

3 Bethesda Metro Center suite 1000

Bethesda, Maryland 20814

Fax: 301-280-7798

With a copy to:

H. Van Sinclair, President

The RLJ Companies

3 Bethesda Metro Center suite 1000

Bethesda, Maryland 20814

Fax: (301-280-7798)

(b) Any notice delivered personally shall be deemed to have been given on the
date it is so delivered, and any notice delivered by certified mail, return
receipt requested, or express delivery service shall be deemed to have been
given on the date it is received. Notices sent by telex, telecopier, or
facsimile transmission shall be effective upon confirmation of transmission. Any
party may change the address to which notices hereunder are to be sent to it by
giving written notice of such change of address in the manner herein provided
for giving notice.

(c) Any party may change his address for purposes of this Agreement by giving
written notice of such change to the other party in the manner hereinbefore
provided for the giving of notice.

 

- 29 -



--------------------------------------------------------------------------------

14. Section Headings. The Section headings in the Agreement are inserted for
convenience and identification only and do not define or limit the scope,
extent, or intent of this Agreement or any of the provisions hereof.

15. Construction. As appropriate in context, whenever the singular number is
used herein, the same shall include the plural, and the neuter, masculine, and
feminine genders shall include each other. The terms “include,” “includes,”
“including,” and variations thereof shall be construed not as limiting in nature
but as “include without limitation,” “includes without limitation,” “including
without limitation,” etc. If any language is stricken or deleted from this
Agreement, such language shall be deemed never to have appeared herein and no
other implication shall be drawn therefrom. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption of burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.

16. Severability. If any covenant, condition, term, or provision of this
Agreement is found to be illegal, or if the application thereof to any person or
any circumstance shall to any extent be judicially determined to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
covenant, condition, term, or provision to persons or circumstances other than
those to which it is held invalid or unenforceable, shall not be affected
thereby, and each covenant, condition, term, and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law.

17. Governing Law. This Agreement has been executed in and shall be construed
and enforced in accordance with, and governed by, the laws of the Commonwealth
of Pennsylvania, regardless of the choice or conflict of laws provisions of
Pennsylvania or any other jurisdiction.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together, shall constitute one and
the same Agreement.

19. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof. This Agreement cannot be
changed, modified, or discharged orally but only by an agreement in writing.
There are no representations, warranties, or agreements other than those set
forth in this Agreement, and neither party shall be bound by or liable for any
alleged representation, promise or inducement not specifically set forth herein.

20. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, the heirs, administrators, personal representatives,
successors, and assigns of the respective parties hereto; provided, however,
that neither party shall have any right to assign, transfer, alienate, encumber
or hypothecate any of its rights or obligations

 

- 30 -



--------------------------------------------------------------------------------

hereunder without the express prior written consent of the other party, except
that RLJ shall have the right to assign the financial benefits hereof and the
Company hereby consents to such Assignment. Any attempted assignment in
violation of this Section 19 shall be void and of no force and effect.

21. Arbitration. Any dispute hereunder shall be subject to arbitration in
accordance with Section 12.13 of the Operating Agreement.

(Signatures appear on next page)

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, to be
effective as of the day and year first above written.

 

PNK (PA), LLC By:        Name:   Title:    Robert L. Johnson

 

- 32 -